        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 1 of 48


Privileged & Confidential
Attorney Work Product

NEW YORK CITY COUNCIL
COMMITTEE ON STANDARDS AND ETHICS
~---------------------------------------------------------------)(

IN RE THE MATTER OF
COUNCIL MEMBER ANDY KING

----------------------------------------------------------------)(


                                     REPORT OF THE COMMITTEE
                                     ON STANDARDS AND ETHICS



             FOR COUNTS ONE,        TWO, THREE, AND FOUR OF THE SUPERSEDiNG CHARGES
                                        DATED OCTOBER 22,2019




                                By the Committee on Standards and Ethics
                                   Council Member Steven Matteo, Chair
                                     Council Member Margaret S. Chin
                                    Council Member Vanessa L. Gibson
                                    Council.Member Karen Koslowitz
                                    Council Member Stephen T.Levin




ny-1756292
                                          Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 2 of 48




                                  Privileged & Confidential
                                  Attorney Work Product
                                                                                        TABLE OF CONTENTS

                                                                                                                                                                                  Page



                                EXECUTIVE SUMMARY ........................... ........ ....... .... ....................... ....... ........-........... ............. i
                                INTRODUCTION ......... ;........-.... ,................................................................ .... .... .......................... 1
                                .RELEVANT PERSONS ..................................................................... .-.............. ............................ 1
                                PROCEDURAL BACKGROUND ................................................................................... .-............ 2
                                NOTICE AND DUE PROCESS ........·............................................................................................ 4..
                                RELEVANT COUNCIL POLICY, COUNCIL RULES, AND NEW YORK CITY LAW ......... 5
                                FINDINGS OF FACT AND CONCLUSIONS ............................................................................. 6
                                            I. RETALIATION ............... :........................_................................ ....... ............................... 6
                                            -~I._ DISORDERLY               CQ_NDUCT ., .................._...................................................................            1_~

                                            III. CONFLICTS OF INTEREST ..........·......... ~ ..................................................... ~ .......... 23
                                            IV. HARASSMENT ........_.~ ........,, ....,............. , ................................................................. 30
.................... .....   · ·-·coNCLUSIONS::·:~:~:-.. ::~:::~~::::::·:·:::~·::~·:·:::::·:.::::·:::·::_::::: ::::: ............................................................... .

                                PROPOSED RECOMMENDED PENALTIES.; ........................................................................ 34
                                APPENDIX A: RESOLUTION ..... ~ ..... .-.~ ... .-.-.·,.-........ ;.. ,... -} .,.:; ....................................................... 36




                                ny-1756292
        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 3 of 48




                                      EXECUTIVE SUMMARY

       The New York City Council (the "Council"), Committee on Standards and Ethics (the
"Committee"), after full and due consideration, based upon the evidentiary record established ·in
the disciplinary proceeding conducted on September 13 and 16, 2019 (the "Hearing"), and
presented by Special Counsel to the Council, Carrie H. Cohen, Morrison & Foerster LLP, assisted
by Amanda Gayer, Morrison & Foerster LLP, finds that the Superseding Charges against Council
Member Andy King ("Council Member King") are substantiated for the reasons set forth in the
Findings of Fact and Conclusions below.

        The Committee also makes certain recommendations regarding the appropriate penalties
to be imposed on Council Member King to address his violations of Council Policy, Council Rules,
and the New York City Charter as set forth herein and in the Proposed Resolution attached hereto
and incorporated herein as Appendix A. What follows is a summary of the Committee's findings
and conclusions.

                                CHARGE ONE: RETALIATION

       From in or about December 201 7 through in or about 2019, Council Member King engaged
in a number of actions toward .Council staff that constitute retaliation in violation the Council's
                               · ·J   •••   .    .         .   .   .

Anti~Discrimination and Harassment Policy (~e "Poli~y").

                           2017 Co~plaint and the First Investigation

        In or about early December 2017, a complaint was filed against Com_1cil Member King by
a complainant ("2017 Complainant") alleging that Council Member King engaged in gender-based
harassment in violation ofthePolicy/ After eonductfug an investigation of the 20i7 Complainant's
allegations ("the First Investigation''), this Committee found that CounCil Member King had
violated the Policy.            .

        Based on new evidence uncovered during the investigation of the instant disciplinary
matter before the Committee, the Committee finds that Council Member King aiso retaliated
against the 2017 Complainant during the course of the First Investigation. Specifically, in or about
mid-'Dec.ember 2017, testimony at the Hearing demonstrated that Council Member King called a
stafftneeting in his home during which ·he disclosed the name of the 2017 Complainant to his staff
and impugned 2017 Complaimint's credibility ·a nd integrity.

       Based upon the evidence presented during the Hearing, the Commi.ttee finds that Council
Member King engaged in retaliation in violation of the Policy relating to the 2017 Complainant
and the First Investigation.

                        Instant Complaint and the Second Investigation

       Beginning in or about April 2019 and continuing to date, Council Member King retaliated
against multiple staffers who cooperated--or who he feared would cooperate-with the
Committee's investigation of the instant complaint that gave rise to the current disCiplinary matter


ny-1756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 4 of 48




  ("the Second · Investigation") in an attempt to undermine, obstruct, and stymie the Second
  Investigation and discourage his staffers from participating in the Second Investigation.

           •      Council Member King's Warnings to Staff Not to Cooperate Or Participate in
           Council Investigations

          Specifically, witnesses credibly testified at the Hearing that, on or about April 15, 2019-
  after the Second Investigation had begun and at another staff meeting held at his home-Council
  Member King was visibly angry and upset and demanded to know who amongst his staff was
  cooperating with Council investigators. Based on Council Member King's demeanor and demand,
  three of his staff members ·(Staffer-3, Staffer-4, and Staffer-S) felt compelled to admit that they
  had spoken to Couhcil investigators. 1 Council MemberKing responded that "people were out to
  get him" and otherwise further discouraged his staff from participating in the Second Investigation,

          The Committee finds that these aCtions by Council Member King constitute retaliation in
  violation of the Policy relating to the Second Investigation . .

           •        Council:Member King's Specific Retaliation Against Staff

          After demanding . and ..receiving . admissions. that thtee staffers had spoken lo Go1,1~cil
  investig~t()rs, Council M~mber KJng eQgagcit.In a nufi.lber of retali~tory measures against his staff,
  including eventually attempting. to termlhate certain staffers ($t~ffer-4 who had admitted to
· · ·· speiikiiiifwith. counCirinv~tfgarors·aifdtSlafteri:Twlio'had"-'witfiessed;'am·ong·omer-things; ·councir
       Member King's demand that staff members admit who had spoken with Council investigators) and
       forcing another staffer (Staffer-S. who admittedto speaking with CounCil in~estigators)toresign. 2

           •        Af1:er the·A¢.il15, 2.QJ9ist~ff,tl):eeting in his home,·and as a further attemptto,d~ter
                    and prevent staff from particip(l.tiQg in the Second Investigation, Council Member
                    King began requiring those staff members · (Staffer-4 and Staffer-S) who had
                    previously wprke<ffrottfhis250Btoadwa:y office(anct·both ofwhomhad admitted
                    to spea,kfug ·with: CounCil investigators) to stop working from that location and
                    instead work only from his district office.                                     · ·

           •        This change in work location caused specific hafiJJ, to.one particular staff member
                    (Staffer-S) who had a prior mutual understanding with. Council Member King to
                    work from the 250 Broadway office because the commute to the district office was
                    approximately two hours each way. Even when this staff member provided Council
                    Meinber. King with a medical reason, substantiated by a doctor's l~tt~r,
                    necessitating working from the 2SO Broadway office, C<:mncil . Member K,ing


  1 in order to proteci identities and prevent furtber.retaiiation by Councii Member King agai1isi ~urr.:nt liiid former
  staff, and consistent With the Policy, current and former members of Cpuncil Member King's staff iue referred to by
  number (e.g., "Staffer-#") and deftned in the Relevant Persons section below.
  i In addition, another staff member who initially had cooperated with the Second Investigation (Staffer-3), later refused
  to further cooperate including by ig~oring a subpoena issued by the Committee to appear as a witness at the Hearing.

                                                             11


  ny-1756292
              Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 5 of 48

.,.




                     continued to retaliate and implemented unreasonable obstacles that prevented this
                     staffer from attending required medical appointments. As a result of this continued
                     retaliation, the staffer was forced to leave the Council's employ..

              •      In or about July and August 2019, Council Member King attempted to terminate
                     the employment of two staff members (Staffer-4 and Staffer-7) in order to further
                     frustrate and impede the Second Investigation.

                         o   During the time that the Special Council was seeking to interview witnesses
                             in cormection with the Second Investigation, on or about July 23, 2019,
                             Council Mem.ber King directed that a staff member (Staffer-4) go home and
                             await a call from him before returning to work. Shortly thereafter on that
                             same day, at Council Member King's direction, this staff member's email
                             access was terminated and the staffer never received a call from Council
                             Member King (or a supervisor). Staffer-4 thus remained at home for five
                             weeks too fearful of losing their job to . speak to anyone from Council
                             Member King's office or to reach out to the Council's General Counsel's
                             Office or Human Resources.

                         o    The same day t~e Committee voted to open a ·disciplinary matter regarding
                             ·the instant a:Uegatidns against Council · Member King, and adopted the
                              charges against Council Member King, on or about· August 21, 2019,
                              Council Member King directed that another staffer (Staffer-7) tum in their
                              Coimcili~~ntitication and cellular phone and go home and await a call from
                              Council Member King .})efore returning to work. At Council Member
                              King',s djre~tion, this staff member's email access·' immediately was
                              disabied fl.lld the staffer never received a call from Council Member King
                              (or a supervisor).
                                        .                                               '




                         o . Ulti~~t~ly; onoraboutSeptembei-4, 2019, CouncilMember-Klngappeared
                             at the Council'sAdministrative Services Division's offices and submitted
                             S,eparation Forms for the two staff members he had directed to no longer
                             report to work (Staffer-4. and Staffer-7) and attempted to temiinate their
                             employment, falsely cl~ming that he was terminating them for purposes of
                             "Staff Reorganization."

            Based on this credible testimony and a pattern of similar retaliatory behavior toward staff
      members who admitted participating in the Second Investigation and who had information
      regarding the Second Investigation, the Committee finds that Council.Member King engaged in
      retaliation in violation of the Policy by en~aging in the specific employment actions described
      above.

                              CHARGE TWO: DISORDERLY CONDUCT

             From in or about 2016 and continuing until in or about 2019, Council· Member King
      permitted, condoned, and/oi failed to prevent a staff supervisor (Staffer-2) from repeatedly
                                                      Ill


      ny-1756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 6 of 48




  behaving in a verbally and physically threatening manner toward Council Member King and his
  staff in violation of Council Rules (Council Rule 10.80). Credible testimony at the Hearing
  demonstrated the following:

           •                   In or about 2016, Council Member King and the supervisor got into an altercation,
                               began shouting and moved toward each other in front of staff, some of whom began
                               to cry.

           •                   In or about July 2016, the supervisor had an altercation with a staff member
                               (Staffer-4) during which the supervisor shouted and attempted to put his hand
                               against the staffer's chest. · Despite being informed of this conduct, Council
                               ~en1:ber King took no steps to address this incident causing that staff member to
                               resign the following month without a job.

           •              - In ·or abcrut ~anuary 2019 during a-disagreement between the supervisor and yet
                            another staff member (Staffer-S),_the supervisor stood aggressively over that staff
                            member, who was seated, and shouted             a mall:ner that made the staff member                                                                                      in
                            fearful of physical contact. AlthoiJglrCpupcilMemberKingwitnessed this incident
                            and the .staff~member specific:a!J.y. compl~qed, to -him ·about it, Council Member
                            Ki~g Jo9Jc no steps tq _addx:~ss ;this incident. :
               . ... • ·····-·· J. •   ·~· ••;:- ·:-·..·: ':"""'' :-···· ''"'':'.;,. .... ..:~·····-·-"''~····-··   : .•••• ___ ., _ ____   ,.:;,;... :   ·······:-··•"""''- ··- - -   -;-'··.":"·--·:-···-·····--·-······-·--·«•··

           •                  In or abmit February or March 20 19/ during an argument with another staff member
                              (Staffer-3), the supervisor threatened that staff member with a physical altercation:
                              by:demandingthat they step .outofthe·buildirig,to ·fight . Despite being informed
                              of this conduct, Council NfemberKingtookno·steps to address this incident . -

              Consistent with Council Member King's inaction as described above, in connection with
      the S.econd · Investigation; .Council Member ;I<ing respon-ded                 'questions from Council                                                                                                                          to ;
..... investigators -about--the--aggressive; -threatening,-intimidating,--and/or.--other--disorderly aGts .of the-·-..
      supervisor towards King staff by claiming only -that the supervisor's actions essentially were
     justified because his staff did not listen to the supervisor and demanding that .the supervisor be
      allowed to. continue to report to work.

           Based on this credible testimony and pattern of similar behavior by the supervisor and
   Council Member King's longstanding failure to address it as more fully set forth below and herein,
   the Committee finds that Council Member King engaged in disorderly conduct by permitting,
 --condoning, and failing to prevent a supervisor ·in··his-office (Staffer-=2) from repe·atedly behaving
   in a ve~bally and physicallythreatening manner toward Council Member King and his staff.



                                                             CHARGE THREE: CONFLICTS OF INTEREST

        From iri or about 2017 and continuing until in or about 2019, Council Member King
  knowingly encouraged, permitted, condoned, and/or failed to prevent conduct in his office that
                                                                                                                                                                          lV

  ny-1756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 7 of 48




created a substantial number of conflicts of i~terest, resulting in the misuse of Council resources
in violation of the New York City Charter and Council Rules (New York City Charter, Chapter 68
and Council Rule 10. 70).                                                       ·

        Council Member King allowed the lines between personal and familial interests and his
Council duties to become impermissibly and completely blurred in the running of his Council
office, which resulted in Council staffers and Council resources being used to personally benefit
both Council Member King and his wife. Evidence admitted at the Hearing demonstrated the
following multiple conflicts of interest:

        •      Council Member King permitted his wife, who has a senior position with a labor
               union {Local 1199) that has business dealings with the Council and the City, to
               essentially help run his office, participate in employment decisions, including
               hiring peopl~ she liked or recommended some of which were individuals with
               wh<;>m _she had worked at Local 1199, and direct staff work in a manner that
               benefitted her personal reputation and professional status.

        •       Council Member King permitted his wife to use his email addresses including
              . "CouncilmagAndy:&ing@gmail.com" to give instructions to his staff concerning
                Cquncil busineSs, allowed her to attend staff meetings and criticize staff
                perfonnanc~; •and:allowed -her to instruct staff on how to better promote Council
                Member King through their perserial social media aceounts.

        •       Through fue -acce$S;to Council staff and•resources afforded by Council Member
              -·King. to his. wife, .<Jouncii -·Member :King enabled his wife's reputation to be
                advanced-in various:ways.

                   o In or abou.t August of 2017, Council Member King's wife had herself
                     prominently featured in a newsletter that Council Member King's office .
                     drafted and sentto newspapers for publication referencing and spotlighting
                     her role in a non~Cotiricil annual Legislator/Union "retreat" in the U.S.
                     Virgin.Islands.

                   o   In or about March 2018, Council Member King's wife caused her
                       recognition in· an article entitled "30 of New York's Most Remarkable
                       Women,". to be posted on Council Member .}\ing's_social media~~sounts
                       together with a congratulatory note.                        · -·

        •      Using his position, Council Member King permitted his wife to direct the use of
               Council staff time and resources to perform work for her employer, Local 1199.




                                                v

ny- 1756292
      Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 8 of 48




                            o   In or about July 2017, at Council Member King's wife's direction, a staff
                                member emailed her at her Local 1199 email address an "1199 Support
                                Letter."

                            o   In or about October 2017, Council Member King's wife directed a staff
                                member by email to make copies of a Local 1199 contract proposal.

                            o In or about April 2018, Council Member King's wife emailed a staff
                              member a Loca11199-related contract document and the staffer responded
                              that they would print the document.

       •               CounciL Member King inappropriately utilized Council funds and Council
                       resources to support· the "retreat" in the U.S. Virgin Islands that personally
                       benefited himself and his wife. The retreat featured ·and highlighted Council
                       Member King~s wikand h-er union-employer (Local 1199) and, in-2017, included
                       the weddingofhis wife's daughter.

                            o . EoiinCifMember King underwrote at h~ast one staffer'saheridarice at the
                                  · tetteal by..,securing·one.::time payments, issued through Council payroll, to
                      · :;. -. , .. certainAGngStaff.for:the express purpose ofhaving thenrpaytheir travel
                                 · and~I?.oteLexpensesto-the·retrea:L-· '' ········· ,, -·-·-- --,-"--C ...... -·--······----   ............. .



                            o Council Membe:rKing directed,King Staffto·prepare fliers and invitations,
             ;-._;,           ·make·. and·'~take_,telephone• ca:lls,,·-.and prepare·. summaries and ·press
                              .inforrilationrdating to the retreat on Council-tiineiising;Cotiricil 'tesources.·

          • ~:lCoum~il Member King. de!Illlilded' the same 'erasure of boundaries from his staff,
     .. ... .._ . requiringthem.to use their. personal vehicles to drive him on a. regular .basis to .. and
                   .frqin.-his Council duties· withoutreimbursetnent. One Staff member in particular
                    essentiall¥:functioned as his driver (Staffer-3) and Council Member King routinely
                 ' required this staffer to driv~ him and staff to Council-related · everits and
                  · engagements using the staffer's personal vehicle without reimbursement for gas or
                  -maintenance expenses.
     Based on this credible testimony and documentary eviden~e, ·the Committee finds that Council
MemoerKing·encotitaged~ permitted, ·condoned; and/or failed to prevent .conduct in his· office that
created a substantial number of conflicts of interest, resulting in the misuse of Council resources .


                                                 .. ·····--

                                        CHARGE FOUR: HARASSMENT

       In or about June 2015, during a staff meeting at which a staffer (Staffer-4) admitted to
mistakenly posting a photograph from the New York City Pride March intended for the staffer's
                                                              VI


ny-1756292
        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 9 of 48




personal twitter account to Council Member King's twitter account, Council Member King stated
in front of staff that "I don't approve of this behavior. .. to me, this is the same as child
pornography."

        By making such an egregious statement at a staff meeting, the Committee finds that
Council Member King engaged in harassment on the basis of sexual orientation and/or gender
identity in violation of the Policy.

                          [Remainder ofpage intentionally left blank]




                                             vii

ny-1756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 10 of 48




                                                          INTRODUCTION

       Council MemberAndy King ("Council Member King") is the duly elected representative
from the 12th Council District. The Superseding Charges adopted by the New York City Council
(the "Council"), Committee on Standards and Ethics (the "Committee") allege four charges against
Council Member King: (1 ). Retaliation; (2) Disorderly Conduct; (3) Conflicts of Interest; and (4)
Harassment (the "Superseding Charges"). These four charges arose out of, and pertain to, conduct
by Council Member King that violated Council Policy, Council Rules, and the New York- City
Charter.

      ·The Committee, being duly empaneled and proceeding in Executive Session, convened for
a Hearing concerning the Superseding Charges on September 13 and 16, 2019, (the "Hearing").
The evidence atthe Hearing was presentedbySpecial Counsel to the Council, Carrie H. Cohen,
Morrison & Foerster LLP ("Special Counsel"), assisted by Amanda Gayer, Morrison & Foerster
LLP. Upon due and full consideration of the testimonyand documents admitted into evidence at
the Hearing, and for the reasonssetforth below, the Cominittee finds that Superseding Charges
One through Four against Council Member King have been substantiated and makes
recommendations for the appropriate penalties.

                                                RELEVANT PERSONS

          Relevant Council staff members and other individuals are identified as follows: 3

             a. Council Staff Member-1 ("Staffer-!") was an employee of the Council until in or
                   about December 2018. During Staffer- I 's employment at the Council, Staffer-1
                   worked in the office of Council: Member King.

             b. Council Staff Member-2 ("Staffer-2") at all times relevant was and _remains an
                employee of the Council working as a supervisor in the office of Council Member
                King.
                ········----··-·· ....... -·.   .. ·-······-················-··   .......... ···-···

             c. Council Staff Member-3 ("Staffer-3") at all times relevant was and remains an
                employee of the Council workmg in the office of Council Member King. The
                Council issued a subpoena (see Council Exhibit _C'CX"}-54) that commanded
                Staffer-3 to appear at the Hearing to testify before the Committee, but Staffer-3
                failed to appear.

             d. Council StaffMember-4 ("StafferA") at all times relevant was an employee of the
                Council.working-in.the office-ofCouncilMember.King. StafferA appeared at the
                Heanng and testified before the Committee on September 13, 2019.




     order to protect identities and prevent further retaliation by Council Member King agai~st current and former
3 . In

staff, and consistent with the Policy, current and fofi)ler members of Council Member King's staff are referred to by
number (e.g., "Staffer-#") and defined in the Relevant Persons section below.



ny-1756292
        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 11 of 48




              e. Council Staff Member-S ("Staffer-S") was an employee of the Council until in or
                 about June 2019. During Staffer-S's employment at the Council, Staffer~5 worked
                 in the office of Council Member King. Staffer-S appeared at the Hearing and
                 testified before the Coriunittee on September 16, 2019.

              f.   Council StaffMember-6 ("Staffer-6") was hired as an employee by the Council in
                   or about May 2019 and works ih the office of Council Member King.

              g. Council Staff Member-7 ("Staffer- 7'') at all times relevant was an employee of the
                 Council working in the office of Council Member King and also worked as an
                 intern in the office of Council Member King. Staffer-7 appeared at the Hearing and
                 testified before the Committee on September 13, 2019.

              h. Camille Francis ("Ms. Francis") at all times relevant was employed by the Council
                 as the Deputy Director of.Administrative Services. Ms. Francis appeared at the
                 Hearing and testified before the Committee on September 13, 2019.

              I.   Charles Davis ("Mr. Davis") at~li times relevant was employed by the Council as
                   the Chief Compliance Officer. Mr. Davis appeared at the.Hearing .and testjfied
                   before the Committee on September 13, 2019.                        ·

             J.. Neva ShilliP,gford-King ("Ms. Shillingford.~ King") <;1t all times.r(!l~;ant w~ ap.d
                 rerriaiht<;:oun.cil Member King's. spoJ,Ise. Ms. Shilllngfor<H<mg is ap. e~ployee of
                 the)_ i9~_'Ser\li~e .Emp!oy~es. !pter:nattonal Union ("1199") an<L ~s. ~l)fe~ployed by
                 the Council(and as the spouse of aCm:incil Member, a waiver from the NewYo~k
                 (:ity ConJlicts, of InterestBoard wo~ld .b.e required for: her to b~ employed. at the
                 Cpuri~11; w.hich was ~either sought nor, received). 1199 does husin~s with the City
                 o~ N<f:o/. .York .(the "Cit() and lobbies various a,gencies ,and-. parts of City
                 govenunent.                                                            ! · ·




        In or about March 2019, 'the Com.illittee voted' to open an investi~tion regarding
allegations against Council Member King and his office. Pursuant to that investigation, the
CO\l!lCil's O.ffic~ of tlfe General Go!lns~l ("OGC") .and the Special Counsel interviewed and
             to
attem,pted interview numerous witn~s·s~s from on or about March 18, 2019 through on or. about
September 9; 2019.ll           ··



4
  In connection with this investigation, the following relevant.witnesses, among others, were interviewed by the OGC
on the following dates: Staffer-! on.March 18 and April23, 2019; Staffer-3 on April9 and May 23, 2019; Staffer-2
and Staffer-4, separately, on April 11 and May 28and 29 , 2019. Council Member King also spoke to the OGC ort
April45, 2019. Special Counsel, sometimes in conjunction with the OGC, interviewed the following relevant
witnesses on the following dates: Staffer-4 and Staffer-7, separately, on August 29, 2019; Staffer-4 on September 4,
20 19; and Staffer-7on September 9, 2019. (CX-50.) The OGC and the Special Counsel interviewed other individuals
and attempted to interview other potential witnesses who either declined or failed to respond to such interview
requests.
                                                         2

ny-1756292
        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 12 of 48




          On August 21, 2019, the Committee voted to open a disciplinary matter regarding
  allegations against Council Member King, and voted to adopt four charges (the "Charges") against
  Council Member King. These charges pertained to alleged violations of Council Policy, Council
  Rules, and the New York City Charter, and included: (I) Retaliation; (2) Disorderly Conduct; (3)
  Conflicts oflnterest; and (4) Harassment. The Committee also voted to schedule a Hearing to
  resolve these Charges on September 10, 2019. The Notice of Charges and Hearing, along with a
  copy of the Charges and the Procedures for Disciplinary Matters Related to Council Members (the
  "Disciplinary Procedures") were served on Council Member King tlrrough his counsel on August
  21,2019.

         Pursuant ·to paragraph 18 of the Disciplinary . Procedures, Council Member King was
  permitted, but not required, to serve a written Answer to the Charges on the Committee by August
  28, 2019. He failed to do so.

           On September 5, 2019, the Committee voted to adopt the Superseding Charges against
  Council MembetKing; which included the .sanie four cha:rgesofRetaliation, I)i~mderlyCon<iuc.t,
  Conflicts of Interest, and Harassment, but with additional facts, most ofwhich.relatedto additional
  retaliatory conduCt l:Jy Cotincit'Meinber King that occurrelor ~as discover~d ~fter the adoption
  <mg s¢r\ric.<:: ofth~~·W.J'tial'Cl:i<lfg¢_~·- ·c;n AlJIWSt. ~1,_2_Qt9., _ _· ___ ----- -·· . __ ___ . -~ -- : _

     .      Ort September 6, 2019, irt lightofth:e adqptiojl of the Si,ip~rse~ing Charges, VIe Hearing
     date was aaj'oUrri~d. t9 septerhb~r~f~(2d1'9'~ )fhe~oot~confjp.hhicat~ti~'t.K:c()uri~i(-Member King's
--· -counsd thati : as ,a'- ooliitesy:~ii{Hgb.i~;of-tfi.e .. d6mlliirtee's:adoptlori~of-th;€:sli,P~r§-eding-Charges .the __ _
     deadlines ·didatell'6Y' the Dls8ii)Iitfary·Prdcedtil-e~'-w6~riiiiJ;~hb~d~{i'~~'r6iiif~s'? '~<.:            , '      -
                                                  ._: . ~   : • :- :                                                       .,.._.   . : • .; •-       ,J   .




               _• . September 6;20f9: Last diiy·for CouriCil Member.Klng:oto ·~libmitan Answeito the
                     ·s.tip.erseding cli~ges(ifl1·~ ~el:ected :to·,do: ~6)r~r6r:tii6 cd.tiQ'cih6.Citsdose tlie -names
                   .· of witne§'ses:intetviewed and;fu~e· the Surrlrrtary'ofPfdimirtary 'Fiiidings -available
                      for Council Merriber King and/or his counsel to review-; 'ati.d' for the parties to
                      exchcmge
                            •
                                  copies of the •exhibits:
                                                 <  • ;  -•
                                                            they' intended
                                                                         .. :.'
                                                                                to pr~sent_atthe
                                                                                     . -·
                                                                                                 Hearing.             -~




                •    September 9, 2019:       La~t   day for the parties to identify witnesses t]Jey intended to
                    'call at the Hearing.

         On September 6, 2019, Council Member King tlrrough counsel served an Aitswer to the
  Charges on the·committee, and on September 10, 2019, Council Member Iqng tlrrough counsel
  served an Answer to the Superseding Charges on the Committee.

          Special Counsel timely served a Disclosure of Witnesses -and -Disclosure .of Exhibits on
  Council Member King through counsel with updates served on Council Member King's counsel
  prior to the Hearing. Council Member King did not serve ariy disdosutes of potential witnesses
  or exhibits.
                                                                       -   ---   . ---- -~. ... ·- . . --- -- : ---                 '-·   .- :   --   -· ··-   .:.... .   --
         On September 13 and 16, 2019, with public notice and notice to Council Member King' s
  attorneys, the Hearing was held before the Committee in Executive Session at the Council's office
  at 250 Broadway.

                                                                       3
  ny-1756292
             Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 13 of 48




                                          NOTICE AND DUE PROCESS

        Although he had the right to-and was repeatedly advised by OGC of this right-Council
Member King did not attend or participate in any aspect of the Hearing .. Council Member King's
attorneys appeared briefly at the beginning of the Hearing on September 13 before Special
Counsel's opening statement and before any evidence was presented tothe Committee. Council
Member King's attorneys, Welton Wisham, Esq., Law Office of Welton K. Wisham and Lauren
P. Raysor, Esq., La:w Office of Lauren P. Raysor, addressed the Committee only to state their
objections to .the Hearing. 5

         Specifically, Council Member King's attorneys claimed that Council Member King had
not been given a full and fair opportunity to participate in the Hearing and objected to the denial
of their requests for an adjournment of the Hearing, which they claimed violated Council Member
King's due process rights. 6 After making their objections, Council Member King's attorneys
walked
 .
         out of the Hearing
             .         .    and did not return for the duration ofthe Hearing. 7

         As was notedat the Hearing by Council Member Steven Matteo, Chair of the Committee
("Chair Matteo"), coritx:ary to representations made by Council Member King's attorneys, Council .
Member King was afforded numerous opportunities to participate in the Council's investigation
of Council :Me~qer King and his office, and, the related disciplinary process, and reasonable
extensions of the hearjng date and other applicable dates had been granted. 8 Specifically, Chair
M_atteo noted that dUring-the Council's investigation in the spring and summer o£2019, Council
Member Kir).g r{:lfuse<fto :coop.<m~.te with the Council's investigation and ·ignored· several requests
andd;.tiVit~tions,to meetwith Council investigators and the Special Counsel ,in conneCtion With this
        9 .                                                                .
m11tter. - .
         .       ·,:                 ..                                                     .

     . , Chair Matt~o further noted that, after the Committee voted to open this disciplinary. matter
on,August 21, 2019, Go,tmoil Member King and his attorneys were offered .a number of
opportunities to engage with the ~orm;n1ttee, the OGC, and the Sp_ecial Counsel. 10 While Co1mcil
Member King retained attorneys, he failed to engage with the Council, the OGC, or the Special
Counsel in any meaningful and reasonable' ·manner. 11 Despite ·having been 'aware of the
investigation for months, and having received approximately three weeks' notice of the Hearing
date, Which ultimately was adjourned from September IOta S_eptember B, 2019 in art attempt to
provide Council Member King's attorneys with additional time to prepare for the Hearing, Council


5    TranscriptofProceedings dated September 13, 2019 ("9113119 Tr.';) at 10:4-13.
6
     9/13/19 Tr.at 10:13-18, 11:11-13.
7
     9/13/19 Tr. at 17:5-8.
8    Transcript of Proceedings dated September 16,2019 ("9/16119 Tr..") at 197:22-198:11.
9    9116119Tr. at 199:3-8. · -
IO   9116/19 Tr, at 19S:5-199:8.
11
     9/13/19 Tr. at14:22-15:9.



                                                           4

ny-1756292
              Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 14 of 48
            ..

       Member King's attorneys repeatedly requested lengthy adjournments based on ever-changing and
       non-legitimate reasons. 12

                Council Member King's attorneys also repeatedly were provided with the Disciplinary
       Procedures, and reminded of the deadlines and requirements therein, but nonetheless failed to
       follow or avail themselves ofthose Disciplinary Procedures, deadlines, and requirements, except
       to file (belatedly) an Answer to the Charges and an Answer to the Superseding Charges, both of
       which categorically denied the allegations without explanation.

                 In sum; the procedural history demonstrates that rather than attempt to participate in the
         disciplinary proceedings, Council Member King's attorneys engaged in a pattern of dilatory and
         non-responsive behavior designed to delay the Hearing indefinitely and frustrate the Council's
      .. discip~ip.ary process as well (iS a calculated attempt to lay <l foundati<;>n t9 make the false alleg(ltior1s
         of denial of due process that they then made at the commencement ·Of the Hearing. Further,
         Council Member King's own retaliatory actions jeopardizeq the emplo:Yment statUs of certain
         Council staff members and created a situation that required the Committe_e ~o grant only a minimal ·
         extension 'o f the Hearing timeline. Accordingly, the Committee finds CounCil Member Kirtg's
         counsels~ objections to the Heari~g commencing on September 1'3, .2019 to ~~ without- merit. ·.. .

       RELEVANT COUNCIL POLICY, COUNClL RULES, AND NEW-YORK..CITY.·LAW

        ; ./.. ., ; _.The.Co~nciFs.1Anti -:Oisc;Imrimition and Hru:assrn~t:B.olicy; (the' ~'Rolicy")irequiteslCoundl
' . ........ Mt.::mber~,<mdLCoi,lncil '~mploy,ees,tg,JCOOp~ra,t~~witl:(all• mv:~stigatiQUS\Conductc;:a.l.lrtd~rJhc;:~P.{tli¢y~: -· ........ ····· ... -' . .
     . ·coop~ratioR :w:ith•,suqh ,:ji:p.<estigl!tions is·' a .protected iactivityt:und·e? tfie'-'Pelicy 'and ·the'·Pt:il1·c y
            prohlbits Council Members from engaging in any form of retaliation against anyone who
            participatesin .suchprotected activity. Retaliation includes ap.y speech, conduct, or emp!oYII.!ent
             actjen,that .negatLvely:impacts-an individual·andis 1 reasonablyJikdy.lolueteran - ilidivitlu~d. from
             engaging;-i n protected activity~ · Charge Orie -of the ·Superseding ieharges alleges thaF€ouncil
             Me~bet King violated this Policy by engaging-in retaliation against his;staff, .                        . ·· '
              .. . '·                   '        .                            lk-                                       '·'' ·
         ... . ~~- . ~ . Council Rule 10.8.0:prohibits .disorderly.conductr,including.:willfuLviolation-.or evasion..oL.
             any p;rovision of la:w related to ·a Council Member's ·discharge; of ·h is ·or ,her officiahduties~
             corrunission of fraud upon the City; conversion of public property to a Council Member~s own
            use; knowingly permitting, or allowing by .gross culpable coftduct, any other person .to ct>nvert
            public propertY; or violating the Council's policies . against discrimination and harassment.
             Conduct that falls within the ambit of this rule includes verbally and physically threatening
            behavior toward Council staff, and behavior that makes Council staff feel threatened, unsafe,
            and/or fearful. . Charge Two of the Superseding Charges alleges that Council Member King
            violated this Rule by knowingly permitting disorderly con:duct by a supervisor; Staffer-2.




       12
          Some examples include, but are not lirr)ited to, requesting a six~month adjoumment,a 30-day ~djournment, and an
       adjournment for an unspecified amount of time. CounCil Member King's attorneys also repeatedly claimed an inability
       to appear for the Hearing due to various and purported scheduling conflicts, including medical appointments, business
       conflicts, and international travel.

                                                                        5
       ny-1756292
        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 15 of 48




        Chapter 68 ofthe New York City Charter, and Council Rule 10.70, both prohibit conflicts
of interest for Council Members, including prohibitingCouncil Members from having interests in
firms engaged in business dealings with the City; engaging in any business, transaction or private
employment, or any financial interest, direct or indirect, which is in conflict with the proper
discharge of the Council Member's official duties; using or attempting to use the· Council
Member's position to obtain any financial gain or other personal advantage; and coercing, by
intimidation, threats, or otherwise, any public servant to engage in political activities. Charge
Three of the Superseding Charges alleges that Council Member King violated the New York City
Charter and Council Rule 10.70 by engaging in conduct that created--or allowed the development
of--conflicts of interest within his office.

        The Policy also prohibits Council Members and Council staff from using derogatory,
abusive, and/or hostile language regarding sexual orientation and/or gender identity. Charge Four
of the Superseding Charges alleges that Council Member King violated the Policy by engaging in
harassment based on sexual orientation and/or gender identity,

                          FINDINGS OF FACT AND CONCLUSIONS

        . In making findings of fact, the Committee evaluated the evidence presented by the Special
Counsel under ·a "preponderance of the evidence" standard. Preponderance ofthe evidence means
that the Special Counsel had the burden to prove that the conduct related to each charge was inore
likely tl}a~not.to have occurred. Stated another way, a preponderance ofthe evidence means the
greater weight,of the evidence.. It refers to the quality and persuasiveness of the evidence, not to
th~ . number of witnesses or documents. In deter:rnlning· whe~her a charge was proven by a
pr~P011d.eF.@Ce of the evidence, the Committee considered the relevant testimony of all witnesses;
including their demeanor and. credibility, and the relevant exhibits received in evidenee. The
Committee was permitted to consider hearsay testimony but was instructed by the Chair of its
limite4 evidentiary value.

         The Committee found the witnesses who testified at the Hearing to be credible. They
testified in a direct and candid manner, were able to recall the relevant incidents in sufficient detail,
and ·gave consistent ·testimony that often was corroborated by other witnesses and documents
admitted into evidence.

                                       I.      RETALIATION

        L      As fully set forth below, the evidence at the Hearing showed by a preponderance
of the evidence that, from late in or about 2017 through in or abou~ 2019, in violation of the Policy,
Council Member King · repeatedly retaliated against staff that he knew or believed had
cooperated--or would cooperate with-Council investigations conducted under the Policy as
alleged in Charge One of the Superseding Charges.

A.      The Firstlnvestigation and Council Member King's Warnings to Staff Not To
        Cooperate

        2.     From in or about late 2017 through in or about early2018, the OGC conducted an
investigation of Council Member King (the "First Investigation"). The First Investigation resulted
                                               6
ny-1756292
            Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 16 of 48




   in the Committee finding that Council Member King had violated the Policy, including by
   engaging in unwelcome conduct towards the complainant (the "2017 Complainant").

            3.     Staffer-A testified at the Hearing that in or about rnid~December 2017, within days
   of the First Investigation being made public, Council Member King held a staff meeting in the
   living room of his home, which was attended by Council staff members who worked in his office
   ( "King staff' or "staff') as well as Ms. Shillingford-King. 13 Staffer-4 testified that during this
   meeting, Council Member King and Ms. Shillingford-King disclosed the name of the 2017
   Complainant in the First Investigation, expressed a belief that the First Investigation was
   "unreasonable" and part of a"larger conspiracy'; against Council Member King, and warned King
   staff to be loyal to Council Member King. 14

             4.       Staffer-4 further testified that during this staff meeting, Council Member King and
    Ms. Shillingford.-..King made statements impugning the integrity and credibility of the 26i 7
    Complainant, including by noting that-the 2017 Complainant had made a prior similar complaint
    in c,ollhe<:;tion with an investig<,itipn of a <iifferent elected official, suggesting that the 2017
    Complainant therefore hao a "track record'-'· of making unfair or unreasonable complaints, and
  . stating that CounCil Member King and Ms. Shillingford-King were considering suing the 2017
    Complainant fm; sl~ilrter, 15

                 5.       Staffer-4explained that ·after making these remarks a:bbtit the 'First Investigation
         and the20 17 Compiruriant at-the staff meeting, Council Meniber King arid .Staffer~2' stated that
... .... two-IGng.. staff-m~mbers~who.,had"'regularly!staffed..CounciLMember,King .a:t:.everits,.induding ......
         Staffer~4·iand another <Kihg staff member, ·were not doing~ enough to ·protect Cotincil-       Member
        King. 16 Council ··Member King •and· Staffer-2 used · what · Staffer-A described ·as "con:spiratotial
         language'.' te expt:ess.·a·belief t4~f;Stt:tfft:r4 and the.dt_her•I@ng staff member'had rdati.onsltjpst#i:th
        people W.ho.worked.at.the.G0uncil?s.250.Brmidway .offi:ee8 an&·at Gity HaU; suggesting that those
         King staff members had somehow allowed the complaint and/or First Investigation to··happen:
         Staffer-4 testified to .feeling nervous at the Hearing even recalling that staff meeting for the
        .Cominittee. 17

            6.     Staffer-4 further testified that in or about late December 201 7~ between Christmas
   and the New Year,. Council Member King held an event-planning meeting at his campaign office~
   which was attended by Council Member King, Ms. Shillingford-King, arid King staff. 18 Staffer-4
   testified that Council Member King, Ms. Shillingford~King, and Staffer-2 discussed within earshot


   13
        9/13/19 Tr. at 24:12-16, 25:16-17, 26:.2-9.
   14
        9/13/19 Tr. at 24:16-19, 24:25-25:7.
   15
        9/13119Ti:. at27:3-13 .
   16
        9/13/19 Tr. at 27:14-28:2.
   17
        9/13/19 Tr. at 28:2-6, 29:22-30: lL
   18
        9/13/19Tr. at31:2-32:6.



                                                         7
   ny-1756292
            Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 17 of 48




 of other King staff, including Staffer-4, that another Staff member might come forward with
 additional information about the First Investigation and they glanced in Staffer-4's direction
 multiple times during that conversation. 19 Staffer-4 testified that Council Member King's anger
 and statements at the mid-December staff meeting fotlowed by this end of December discussion,
 including the glances in Staffer-4's direction, made Staffer-4 feel that Council Member King did
 not trust Staffer-4, and believed Staffer-4 might provide the Council with additional information
 related to the First Investigation. 20 The Committee found this testimony by Staffer-4 credible.

         7.     The evidence presented at the Hearing demonstrated that Council Member King's
December 2017 statements and conduct at the above-described staff meeting and at his campaign
office intimidated King staff into silence. In or about early January 2018, Staffer-4 was
interviewed by Mr. Davis in connection with the First Investigation. 21 Staffer-4 testified that
Staffer-4 did not disclose to Mr. Davis Council Member King's statements and conduct at the
above-described December 2017 staff meeting at Council Member .King's home. 22 Staffer-4
testified that while Staffer-4 felt uncomfortable with the above-described statements and conduct
by Council Member King at the staff meeting, and particularly with Council Member King's
disclosure of the name of the 2017 Complainant, Staffer-4 did not raise those concerns with
Mr. Davis because Staffer-4 feared that Staffer-4's employment could be negatively impacted if
Staffer-4 did so.23                                                                         .


        8.       Specifically, Staffer-4 testified about the fear that if Council Member King found
out that Staffer-4 told Mr. Davis about Council MemberKing's statements and conduct at that
December2017•staffmeeting,.then Staffer-4 would breakCouncilMember King's trust, Council
Member King would treat Staffer-4 differently, and Staffer-4 ''would not have been able to do
[Staffer-4's] .job. " 24

          9.      I11 an effort to maintain Council Member King's trust, after speaking with ·Mr.
Qavis ,in colU1ectjoQ with the First Iny:estigation, Staffer-4 informed Council Member King that
.S.taff~r-4 had·l:>~~n-contact~ by Mr:.Davis and had told Mr. Davis only that·Staffer.:.4 was unhappy
that Council Member King;s.identiWhad become known to the media in connection with theFirst
Investigation.25 Staffer-4 testified that Council Member King "seemed pleased" with that report
from Staffer-4. 26


19    9/13/19 Tr. at 31:2-32:6.
20    9/13/19 Tr. at 32:8-12.
21    9/13/19 Tr. at 35:4-9.
22
      9/13/19 Tr. at 35: 10-16; CX-50.
23    9/13/19 Tr. at 35:4-8, 36:13-17.
24    9/13/19 Tr. at 36:9-37:18.
 25
,     9/13/19 Tr. at 37:22-38:17.
26    9/13/19 Tr. at 38:18-20.



                                                  8

ny-1756292
                     Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 18 of 48




                10.     Based on the evidence presented at the Hearing, the Committee concludes that
        Council Member. King's statements regardi!Jg the 2017 Complainant at the above-described staff
        meeting, including Council Member King's disclosure of the 2017 Complainant's identity and his
        (and failure to contradict his wife's) comments impugning the 2017 Complainant's credibility and
        integrity, constitute retaliation against the 2017 Complainant in violation of the Policy reJating to
        the 2017 Complainant and the First Investigation.

        B.                 .The Second Investigation and Council Member King's Warnings to Staff Not to
                            Cooperate

                  11.     As testified to by Mr. Davis, in or about January 2019, in connection with a claim
          for unemployment benefits, Staffer-! alleged that during Staffer-! 's employment at the Council,
          Staffer-! had been subject to gender-based harassment by Council Member KingY As
                                                                              of
          demonstrated bythe New York State Depart~ent Labor letter (CX-51), Stafter-1 's allegations
          against~Council Member King later were found credible and a basis for awarding unemployment
       __ begefits for c()p.strnctjvedischarge from the Co\}ncil. 28

                     .12,       . Mr. Davis testified that in or abouf March 2019, the Council opened an
         investigation of the allegations of gender-based harassment asserted by Staffer- I in Connection
   .     with ·staffer~hi                            -claim
                                             for unemployroent beneths -(the ,..Gender~Based Han1s-sment
        'I..nv~st·"·1ga      . ") ~.29,
                      . ti"·on~
            :'i;-:   ;-;   .J~i.:   \ ' : l~.i.. : . . . ·) ·, ·.•.   ;

.......... ~~::-:c:·r·,:J ~ ...~-::- l\1f:::!Payis..;!~tifie<t:that
                                                      __during ..Jhe...Gendet-:Hased~,Harassment .. Inv..estigatiQii, .. . . .
        ~lleg~:ti,qns ·~m!ie reg~ding¢-_e mam1er,•:in:which CC:)unciltMemper K.ing ~r~tn'•his offi.~e~;..including
        certain ofthe allegations detailed in the.Superseding Charges and at the Hearingregarding Council
        Member King's conduct, Council Member King's supervision of imd behavior by Staffer-2, and
        cenairi ::.CO~duet::J).y Ms. ' :Shillingford-K;ing}0 ; Acc6i'dingly, -tlw Geiili¢r:.Bi1sed .Harassment
        Inves.tigation··. ;was expanded to: include these •allegations (collectively,< Nthe Second
        Investigation"). 31 . During the Second Investigation, the Council suspended Staffer-2 with pay
       .pending StaJfer-2's C.Ql!lpletion of anger managementtraining: 32

               14.     Mr. Davis testified that in connection with the Second Investigation, the OGC asked
        King Staff to participate in interviows and some of them did so, as indicated on CX-50 (reflecting




        27
              CX-51; 9/13/19 Tr. at }30:7-19.
        28
              CX-51; 9/13119 Tr. at 130:20-23.
        29
              9/13/19 Tr. at 129:9-10.
        3
            °CX-53; 9/13119 Tr. at 130:24-131:8.
        31
              ex=53; 9113119 Ti. ai i30:24-I31 :8.
        32
              9/13119 Tr. at 120:18-121:24; CX- 13 .



                                                                          9

        ny-1756292
            Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 19 of 48




 that certain King staff were interviewed by Mr. Davis and/or his staff between March 18 and
 August 29, 20l9). 33

          15.    Mr. Davis testified that in connection with the Second Investigation, the Council
 sent two letters to Council Member King, which requested that Council Member King participate
 in the investigation. 34 The OGC also reached out to Council Member King repeatedly by telephone
 and text message to request that Council ·Member King speak with Mr. Davis concerning the
 investigation.35 Council' Member King did not substantively respond to ariy of these letters, calls,
 or texts. 36

         16.     Mr. Davis testified that on or about April 25 , 2019, Council Member King .
unexpectedly and without advance,notice appeared at Mr. Davis's office. 37 Council Member King
stated that he had five minutes to speak about the Second Investigation. 38 Council Member King
stated that he woidd only discuss the Second Investigation as it related to Staffer-2 and declined
to discuss any o~her aspect of the Second Investigation. 39 At the close ~f the discussion, :Mr. Davis
proyi.ded Council Member Xing with a copy of the. Policy and n;mi.nd,ed Council Member King
that retaliation against Staff was prohibited under the Policy. 40                                 ·


        17. · Mr. Davis testified that the OGC ultimately y.r~ una~~~ ~9.- fully inyestigat~ tJie
gender-based harassment allegations made by Staffer-1, in part because Staffer~ I was no longer
em:p}qyed by. Jlte J(Pu~pil, . and .at some point during the ~~vestigation ~tqff~r-1 declined to
parttclpate.fur_tller;:         . · . ··  . ..     .   . · .. . . .    , .. ;i·, . :        ··

     ..:· :18: :· .·~.taff~f~4 1 ~taffet~S, a1d 'Staffer-7 testified th~t o~ ?~ abou~. April i~, 2q~9,'rq~~~
one rhqnth iljJ~rfpe  9oll1Illittee op~l)ed th~, S~conq J!w~stig<;t.tiqn, ·Counc;il M~mbei Ki!lg .h¢ld <J.,
~~~ft¥ee'~H18 h.i'fu~Jiy~i}~ro.om o(lji~ homeY. $tafffi'-.~.t-~~fi?ed ~at dri~rtN~me,~~i~&; ¢~Uhqi1,,
MemberKihgtbldJthe Staffthat he had received a calf from ap: P~<:m-e.9. lf-51-l\er, ~hp to!~ ·him fh~t
some of. the King staff had spoken with Council investigators about Council Member King's




33
     CX-50.
34
     9/13/19 Tr. at 132:2Fl33:5.
35
     9/13/l9Tr. at 133:6-15.
36 9/13/19    Tr.•at 133:132:21-133:14.
37
     9/13/19 Tr. at 132:15-20, 133:18.
38
     9/13/19 Tr. at ,l33:18-19.
39
     9/13/19 Tr. at 133:1'8-19.
40
     9113/19 Tr. at 136:13-22.
41
     9113/19 Tr. at 136:23-137:7.
42
     9/13/19Tr. at 38:24-25; 39:21-25, 40:18. 93 :25-94:11, 96:10-16; 9/16/19 Tr. at 15 I :9-18.



                                                             10

ny-1756292
                   Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 20 of 48




          office. 43 Staffer-4 testified that Council Member King asked the Staff who had spoken with
          Council investigators. 44 Staffer-S testified that initially, none of the King staff responded. 45

                · 19.     Staffer-4 and Staffer-S testified that Council Member King told the King staff that
          nobody could leave until the King -staff told Council Member King who had spoken with the
          investigators and what they had said. 46 Staffer-4 testified that Council Member King then asked
          ''what's the end game?'' "a number of times," and tha:t "he expressed [that] he felt that people were
          out to get him." 47 All three witnesses testified that it was clear from Council Member King's tone
          and demeanor at this meeting that he was "angry," "upset," and "not too happy."48

                   20.       Staffer-4, Staffer-S, and Staffer-7 also testified that after what Staffer-7 described
          as 'an imcomfortable silence, which Staffer-S felt lasted (but the Committee miderstood did not
          literallyJast) ·about'20 mimites, Staffer-3, Staffer-4, and Staffer-S admitted to Cgunc.ilMember
          King tfiatth~y·had spoken to a CounCil investigator. 49 Staffer-7 testified that Council Member
          Kirrg~asked·themwh'atiliey had 'told CounFil;investigators, and theyrepW:'d that those discussions
          wer~ confideritiah 50>· Staffer..!$ testified that' Staffer-S stated that they did hot have to tell Council
          Mefuber King why they were contacted oy Council investig~tors, but that Staffer-S had told the
          investigators the truth~ 5 1 Staffer-S testified that Council Member King showed dissatisfaction with
         .tliaiansw~r'~ilak:in'
               . , . . . ,.,  .. g.
                      ')\~ ~:;..;- ''
                                            . .~ilence;
                                      .Rbailin    '
                                                         52
                                                       .. :   .
                                                                  hfs
                                                         ..... . . . ... ' .
                                                                   ·~·~:   ..   ~   ~· .
                                                                                        · ·'.' .....
                                                                                           .,
                                                                                                     .. ... .      .
                                                                                                                      .   '



               ': :nzF· · stittfe¥~4
                          .. .."" ..
                                     testifi'M'tliat
                                      . .... , . , • .. .
                                                          the tinl'e,
                                                                .
                                                                      Otlier . than the , ~taff
                                                                    . .                     .     ,
                                                                                                    at
                                                                                                me-~tirig   mdre than a ·year
                                                                                                        , . •. . ,., e>. • . . , -c·
          prior in which Council·Member-King made comments about the First InvestigatiOn·and exposed
· · · · · -············-th~·.~ame:qf;tqer~-qt;?::9o~plqi~~r,}t"wJJ,S·U:~¥~\1al-for-sta[fme.etin,g~;;tP;R~,helq,?:~-9S!Uncil}1y1emper-···
          ~g~~Pho'M~?out··tli~tf~sulfs·fq-uenf:to':tne'O'penihg of m~··secontl Iiiv~tiga:tiofi,~~Councir M~moer
          Killg< ;heta '~tM1 tri.e~tirlgs' a{ his' '4dirie 'more frequently. 53 Staffer-4' testified~ til.at theie' was ·no
         .~pparent ·tcti1sti§M+e~oi{fofisfaff~~nte~ilhgs'-fo be held at Council M~_inber Jq~g's lioljle· J;athei
         . than·iri;Cou'dhWM:dnher':kfug's t)ffices:54                                                   ·        ·           · ·   ·   ' ··   ·   ··
                   . '    ~<:      _;.} . .· .-   ~.    ""i-... ;_·'"' .. ,.,...                !




          43
               9116/19 Tr. at 151:25-152:8.
          44
               9/13/1? Tr. at39:14-16.
          45
               9116119 Tr. at 152:10-18.
          46
               9/13119 Tr. at39:6, 40:24-25,42:4-7; 9/16119 Tr. at 152:10-18.
          47
               9/13/19 Tr. at39:11-!4.
          48
               9/13!19 Ti. 39:6,40:24-25; 42:4-7; 9/16/l9·Tr.- at 152:22-153:4.
          49   9/13/19 Tr. at39:14-20, 95:6-7; 9/16/19 Tr. at 152:9-18.
          so 9116/19-Tr. at 153:5-12.
          :;; 9i16i19 Tr. at 153:5-12.
          52
               9/16/19 Tr. at 153:3, 153:17, 153:19, 153:25, 154:13.
          53   9113/19 Tr. at 33:24~34:6.
          54
               9/13/19 Tr. at34:7-16.
                                                                                                             11

          ny-1756292
           Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 21 of 48




          22.    The testimony given by Staffer-4, Staffer-S, and Staffer-7 was consistent in relevant
 parts and each witness corroborated each other although understandably each .witness recalled
 certain parts ofthe April20 19 staff meeting slightly differently. Accordingly, the Committee finds
 their testimony supports a finding that CounCil Member King's statements and conduct during that
 April 2019 staff meeting were intended to convey to his staff that they should not have cooperated
 in the ·Second Investigation and should not cooperate, or cooperate further, with the Second
 Investigation or any other Council investigation related to Council Member King.

        23.     Based on the credible testimony regarding Council Member King's behavior during
the April2019 staff meeting, including his demeanor and his demand to know which staffers had
spoken with Council investigators, the Committee further finds that Council Member King made
Staffer-3, Staffer-4; and Staffer-S feel pressured and compelled to admit that they had spoken
c~nfidentially with Council investigators in connection with the Second Investigation.

        24.     The Committee finds that Council Member King's behavior during the above-
referenced staff meeting, including his demeanor, statements, and demand to know who had
spoken to Council investigators, made or . may have made King staff feel intimid~ted,
uncomfortable, fearful, and discouraged from cooperating with the Second Investigationor any
Co1.mcil investigation.

       , 2S.    The Committee finds that these actions by Council Member King constitute
retaliation in violationofthe Policy relating to.the SecoQ<Dnvestigation.
                                                                    .-l   .,


C.          Council Member King's Specifi~ ·.Retaliation
                                              ·.    ·.
                                                         ag~inst
                                                            .
                                                                 Staffer~
                                                                     .
                                                                          a~dStaffer-5
                                                                           ,.    .            -




        26.     Credible testimony at the hearing del!lonsfrated .tqat Cou,ncil Mewber King took
spedfic retaliatory actions against staffers including those who ha~ admitted 'to speaking to
Cotihcil investigators in connection with the Second ·investigation. S~e_ffer-5 an~ Staffer-7 testified
that during or shortly after the April 2019 staff meeting at Council Me:mber King's house d.escribed
above; Council Member King directed thatgoing forward, Staffer-4 and Staffer-S (both ofwh~m
had aclwitted to speaking with Council inve~tigators)no longerwere permitted to.work.a,t Council
Mt!mber King's office at 25,0 .Broadway, and only'Statrer-7 would be permitted tp work at Council
Member: King's office at 250 Broadway presumably because of Staffer-7's legislative work
responsibilities~ 55

        27.     Staffer-4 testified that following the above-described April 2019 staff meeting,
Council Member King, and Staffer-6 at his direction, repeatedly instructed King staff to stay in
the North Bronx and work out of the district office, not to go downtown (meaning
                                                                                    6
                                                                                          Council to
central offices), and not to go to Council Member King's office at 250 Broadway. 5 At Council
Member Kirig's direCtion, Staffer-6 monitored and enforced the Staffs compliance with these
instructions; including by assigning King staff to work in the district office who previously had



55   9/13/19 Tr. at 92:20-93: 13; 98:22-99: 17; 9116119 Tr. at 154:20-155:22, 156:24-157:7.
56
     9113/19 Tr. at 49:12-21.

                                                            12

ny-1756292
                Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 22 of 48




      worked primarily or spent equal time at Council Member King's 250 Broadway office, and
      refusing to allow Staff to go downtown to the Council or the 250 Broadway offic~.

              28.      Staffer-4 testified that Staffer-4's job responsibilities previously had included
      accompanying Council Member King to meetings and events near 250 Broadway and City Hall,
      but that after the April 2019 staff meeting referred to above, by in or about July 2019, Council
      Member King had stopped asking Staffer-4 to accompany him to events or meetings in that area. 5 7
      Staffer-4 credibly testified that Staffer-4 believed that Council Member King stopped asking
      Staffer-4 to accompany Council Member King to events and meetings downtown in retaliation for
      Staffer-4 's participation in the Second Investigation. 58

              29.      Staffer-4, Staffer.:5, and Staffer-7 all credibly testified that they believed the change
      in work lpcation for Staffer-4 and Staffer-5 was in retaliation for having cooperated with-and
      spoken to--Council investigators. 59 Testimony from Staffer-4 and Staffer.,S demonstrated that
      their work duties and responsibilities didnotwarrant a change in work location. 60 Based on this ,
      testimony, .it is apparent that the disclosure by Staffer-3, Staffer-4, and Staffer-S· that they had
      participated in the Second Investigation was viewed negatively by .Council Member King, ~md that
      their disClosure adversely a:ffeci'ed an'& negatively Impacted f3taffer-A's and Staffer-S's
      employment with the Council.

            ·, ·. %t ·····(l?faffer~5 ~testifidf tliaqiiiiiiefii'atei)'"-aftef 't4e.AJ?tJT20:~9 ·shiff meeting, Cou~cil
         Member King specificallFanaja;ifdttiorlallFret'a'trated· aga1nsd~taffer~5 for codperat{ng with;fhe
· · ·· ··--Seeond-ln':'estiga~wyin·ai1:anpt:her~m~c::r-by-~rwt~P~rntit!iri~-~~~ffer"'5: t.g work in Courycil Member -
         King!s 2so··BIBaaWayoffice; a~spife :s'taft'e:f!s•s'Iegffiinaie~~M'estaolished p'rit:dice of working in
         the downtown offic~. Staf[er-5, .w_~s h,ir~cl 1Jy .Cou1;1cil. Member King wi.th the explicit
         urider-St~n<lirii'tli~f ~htfferc:5 _ . w6ut<f'\Y_lrif-'ft9ro·cGquli~it;:J\il~inb,6r ·_r<itig's.' ish_;Broa.dW"ay o(tl~.e.·
         D.etaus~:ttt-~~~1 M&;h'6\if ·c?fP'~}1te-~ac,il:~ay_betwe~ti·8t~f(er-;5;.~': ~e,s}d?j{~e and'Council Me.#lk~eb
         IGri!(s'tiisfridoffice'iri the,N9hhBroriX. 61 , • .). · ·             .. · · • , , ·
           .,    .. · :-..   .    '       .   . "}·   '   .               ..            .

        .      3.1.       Staffer,S credibly .:testified·. that .Staffer.,-'5 .believed :that .Cdlfficil Member King's
      direction that; goingforward,Staffer-.5-wquld•wo* o~ly-fromthediStriet office was in-retaliation
      for· Staffer.:.5' s patt.idpation:in·the Second\Iflvestlgatiori:·.6:2 ~¢ouncfl Memb'erKirtg neverpro~ded
      a reason as to why Staffer~s·now had to·wolk frcimthe district office, and Staffer-S's work duties
      did not change in any way. 63 Additionally, Staffer-S's working relationship with Council.Member


      57   9/13/19 Tr. at 49:12-21.
      ss 9/13/19 Tr. at 49:24-25.
      59   9/13/19 Tr. at 59: 19~24, 9-9:18-100:3.
      60   9/13119 Tr. at 49: 12-25; 9116119 Tr. at 154:22-156:23.
      61
           9116119Tr. at 156:12-19.
      62
           9/16/19Tr. at 156:12-13.
      63
           9116/19 Tr. at 156:7-11.



                                                                     13

      ny-1756292
           Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 23 of 48




 King deteriorated in other ways after Staffer-S admitted to talking with Council investigators and
 began to work from the district office. 64

          32. . After receiving the direction to work exclusively at the district office, Staffer-S
 testified that Staffer-S repeatedly asked Staffer-6 if Staffer-S could work at least two days per week
 at 2SO Broadway, · as Staffer-S was undergoing certain medical treatment that necessitated.
 attending doctor's appointments closer to the 2SO Broadway office, as well as avoiding the
 physical and mental stress oflong commutes to work. 65                  ·


        33.    Staffer-4 's testimony corroborated that Staffer-S expressed that Staffer-S was upset
 about the change of Staffer-S's work location because Staffer-S had medical issues and a long
 commute to and from Staffer-S's residence and the district office. 66

        34.     Staffer'-S testified that Staffer.;6 refused Staffer-S's legitimate request_s to work
again from the 2SO Broadway office even_though Staffer-S had worked without incident or concern
from 2SO Broadway prior to admitting at the staff meeting, described above, that Staffer-5 had
spoken with Council investigators related to the Council's investigat~on. 67 According to Staffer-S,
Staffer-6 would deflect Staffer-S's repeated requests to resume working frqm 250 Broadway,
either by stating op.ly that.that Staffer-6. would discuss Staffer-S's requests with Council Member
King, or. by simply-repeating that Council Member King wanted Staffer-S to work from the district
office without providing any explanation} 8

            3S.  Staffer-S testified that in May 2019 Staffer-S obtained a written letter from Staffer-
S'~- doctor, admitted as CX-46, which stated that Staffer-S needed a more acconimodating work
arrangement for medical reasons; and gave the Jetter to Staffer-6. 69 According to Staffer-S; Staffer-
6 refused to asceptJhe letter and direded Staff~r-S to submitthe letter to Human Resources,
located at 2SO Broadway, ·which Staffer-S did on May 10,2019, per the email chain admitted as
CX-34. 70 Staffer-S testified that Council Member King and Staffer-6 requested a meeting with
Staffer-S, during which Council Member King expressed annoyance that Staffet""S had given the
doctor's letter to Human Resources even though Staffer-S had done so only a:t Staffer-'6' s request. 71 ·

       . 36.    Staffer-S testified that Council Member King then demanded 30 days' advance
notice of the dates and times of Staffer-S's medical appointments, and Staffer-S explained that the


64   9/16/19 Tr. at 157:8-16.
65
     9/16119 Tr. at 158:18-159:7
66   9/13/19 Tr. at 50:5-18.
67
     9/16119 Tr. at 158:15-17, 159:11-19, 156:20-23.
68   9/16119 Tr. at 158:7-17, 159:11-16.
69
     9/16119 Tr. at 159:20-160:8; CX-46.
70   9/16il9 Tr. at 159:20-160:8; CX-34.
71   9/16/19 Tr. at 160:17-161:18, 161:19-25.



                                                       14

ny-1756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 24 of 48




 appointments were two days a week, but the timing was variable. 72 According to Staffer-S's
 testimony, Staffer-6 spoke to Staffer-S in an argumentative and demeaning tone during this
 meeting. 73

         37.    Following the above-described directives regarding Staffer-:S's work location and
 doctor appointment notification, exhibits demonstrate that Staffer-6 continued to send emails to
 Staffer-S regarding Staffer-S's medical appointment schedule, in which Staffer-6 unreasonably
 demanded 30 days' notice of exact appointment dates and times, criticized Staffer-S's good-faith
 efforts to comply with these directives, and claimed Staffer-S had not provided notice of Staffer-
 Ys doctor appointment schedule when Staffer-S in fact had done so. 74

         38.     The tone and text of these emails show that Council Member King and Staffer-6
 were being intentionally obtuse and unreaso11able about Staffer-S's requestto work from the 250
 Broadway office. For example, on May 3, 2019, Staffer-6sent Staffer::s' aU: emai!'with the subject
 line ''NOT IN THE OFFICE," demanding "WJlere are you?'', when Staffer-S p~eviously had sent
 Staffer-6 a text message n:~questingtime offto attend a medical appointment. 7 ~ ·
                                                 1                                                                      •           '   •




          .39,      As ·another· example, on May l4i 2019, in :response to an email from
 Sta.ffer-_5 _notifyip.g Staffer-6and Couridl~Member King that~S(af[er-5iliaa inedicalappoiritment                             'a
 that week; Staffer-6 wrote th:at Staffer-S "ctmtinuously re:fu~"[edftd;;cohlply:·bt-foliow directive
 [sic]" to.provide a 30-day caleridar of Staffer~5's meaical'.~ppoihtmeiit!i,':which· Staffer.:S·h:ad
 already explained was not possible. 76
                                                                   . . ...•·....1..'-''-'-!.-•-'-·-•--'-: ..''-·,.c .. _.~..

          . .40. · . €ouncil :Member1<ing:·wa:sfifir'ecip'ient"ofi:the8efiuid~othi!r•similat•erriails'admitted
 into evidence;•which . support .an inference that• Staffer'-6'K..:actitn1s"were 'explicitly or implicitly
 tllk.en .?t· the direction: of Council Merilber King; a:rta"were coq.doh'ed;aiid erieatJtaged by· Council
 Member:King. 7 ~                     · ...• ,       .   .                 ..                                !·. .... :,~,··:·:·            · ··· ·   ·

          · 41.    Further, Staffer-5 testifiedthatCouncil-Member,King's conduct inter.fered with her
  .medical issues 8lld on or aboutJwle 11, 2019, St!lfft:r-c5 resig11eg froJ:11 '.th~ Council as a result of
.. the ~tress caused by Council. Member King's retaliatory treatlnent detailed. above. 78




 72
      9/16/19 Tr. at 160:17-161:18.
 73
      9/16i19 Tr. at 159:20-162:10.
 74
      CX-35, CX-36, CX-37, CX-38, CX-39, CX-40; 91l6/I9 Tr. at 162:15-25, 164:4-170:16.
 75
      CX-35.
 76
      CX-37.
 77   CX~35, CX-36, CX-37, CX-38, CX~39, CX-40.
 78
      9116/19 Tr. at 163:i-15, 170:22-171:13.



                                                             15.
 ny-1756292
                Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 25 of 48




     D.         .Council Member King's Specific Retaliation Against Staffer-4 and Staffer-7

              42.    On or about July 23,2019, during the time that the Special Counsel was seeking to
     interview witnesses in connection with the Second Investigation, Staffer-4 testified that Staffer-2
     and Staffer-6 held a meeting with Staffer-4 during which Staffer-2 criticized Staffer-4 on the basis
     that Staffer-4 had. issued a press release that contained an erroneous description of a piece of
     legislation, and expressed that Council Member King was upset about it. 79 In reality, the
     legislation itself contained the error and the press release accurately described the legislation as
     drafted. 80 Indeed, that same day at a Council Stated Meeting, Council Member King publicly
     acknowledged that the legislation itself contained that error. 81

            43.      Staffer-4 testified that within hoursofthat July 23, 2019 meeting, Staffer-6 called
    Staffer-4 and instructed Staffer-4 to go "home and stop working, and said that Council Member
    King would call Staffer-4 whenhe wanted Staffer-4 to return to work. 82 Staffer-4 testified that
    shortly thereafter, when Staffer-A got home that day, Staffer-4 became aware that Staffer-4's
    Council email access· had been cut off and evidence admitted at the Hearing corroborated that
    Staffer-4's email access wa~ disabled by Council Member King on or around July 23, 2019. 83
    Staffer-4 testified that Staffer-4 never received any further communications or information from
    Council Member King or a supervisor regarding Staffer-4's employment status or the reason for
    Staffer-4's apparent suspension. 84

                44. Staffer-4 credibly· testified that Staffer-4 believed that Staffer-4's apparent
    susp~sion    was .in retaliation for Staffer-4's cooperation with the Second Investigation, and that
    Staffer-4 heli.ey:ed that Cou!lcil M.ember King had decided that he "did not trust" Staffer-4. 85
    Staffer-4's testimony regarding Staffet-4's apparent suspension matces clear that Staffer-4~s,press
    release accurately describing an error in a piece of legislation was a non-legitimate pretext for
    removll1g.Staffer-4 from the Staff.                                                  ·
                                                                               '•'

            45. . , For:, approximat~ly one, rrionth ther~after; Staffer-4 waited, to hear from Council
    Member King or a supervi~or, anddid not reach out to the Administr~tiv~ Services Oivision or
    OGC for fear that $t,affer-4 could be.further punished or retaliated against jf Staff~r-4 disobeyed
    Staffer-6's direction to. go home and await further instruction. 86 Staffer-4 testified that Staffer-4
    re.ceived phone calls from Stafferc-3 and one other Staffmember that Staffer-:-4 did not return, out

    79
·        9/13/19 Tr. at 51:11-52:14.
    80
         9/13/19 Tr~ at 51:11-52:14.
    81   New York City Council Stated Meeting (July 23, 2019), https://legistar.council.nyc. gov/Calendar.aspx.
    82
         9/13/19 Tr. at 51:4-9,52:16-23.
    83
         9113/19 Tr. at 53:1-4; CX-14i.
    84
         9113/19 Tr. at 54:7-13.
    85
         9/13119 Tr. at 59:16-24.
    86
         9113119 Tr. at 55:5-56:4.



                                                               16
    ny-1756292
                   Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 26 of 48




        offear that Staffer-4 would anger Council Member King by appearing to disobey Council Member
        King's directive. 87 Staffer-4 testified that on one occasion Staffer-4 answered a phone call from
        Staffer-3 in order to tell Staffer-3 that Staffer-4 was "alive" and "okay." 88 Staffer-4 testified that
        Staffer-4 then asked Staffer-3 not to tell other King staff that they had spoken. 89 Staffer-4 testified
        that Staffer-4 was ''fearful of deviating [from] what [Staffer-4] was told to do" by Council Member
        King. 90 The Committee noted that Staffer-4's demeanor during this part of the testimony reflected
        the fear being described. ·

                46.      On or about August 21, 2019, which is the same day the Committee voted to open
        a disciplinary matter regarding allegations against Council Member King and adopted the Charges
        against him, Staffer-7 testified that, at the direction of Council Member King, Staffer-2 called
        Staffer-7 into a meeting with Staffer-6 in a private officeand told Staffer-7 that Staffer-7's
        employment was not being terminated, but directed Staffer-7 to tum in Staffer-7' s Council
        identification badge and smartphone and no longer report to work. 91 Staffer-7 testified that Staffer-
        2 stated thatCouricilMeinber King "had heard some things regarding[Staffer-7J and he is upset
        with [Staffer-7]" but·no specifics were provided. 92 Staffer-'? testified that Staffer-6 fhl:ther
        infohiled Staffer-7 that' Council Member King would reach out tO' Staffer-7 regarding the reason
        for Sta'ffer-7's suspension, but: Council Member King did not do so: 93

                 47.       hnmediately thereafter, Staffer-7 became aware that Staffer-7's Council email had
        been cui off an(f evidence admitted at the Hearing corroborated that Staffer-Q ~t C~uncil Men11?er
        K;ingzs·' ditectic:iri'ltequested. that ·Staffer-7'-~ ;·email·· be disaBled on 'dt around' August' 19~- 2019. 94 ..
        ·Staffer'-9~testifie&that~Staffer..:7received-no~fiirther-corrtmuriicilti<>ris or-inforination-fromGounCil····
      · Member IGugif>tla supe&isot'regaro!rig Staffer:Ts employment ~tams' or ththeasoh·f~r Staffer.:
        7'soappai"ent:sugpension~ 95                   .;,                   ·,    ·     . •";'   l      ·'




                        . .. 48, . The testimony of Staffer-4 and Staffer-7 waiicorrobotated by documentaty
                    evidence admitted at the Hearing th~t showedthat in or about August 2019, at Council Member
                    King's :direction; Sta:ffer-6 corresponded· by erriail· witli the CotiriCil's Human Resources and
                    Informati0n- Technology-staff;: ·copying Council Memliet Kirig and Staffer-2, in order to. request
· · · · ·· · · ··• ·suspension ofStaffer-4-'s· and· Staffer-7' s respective Cotmcil-i dentification'functionaHty:and-access -·· · ·


        87
               9113119 Tr. at 54:19-55:4,55:15-56:4.
        88
               9/13/19 Tr. at 54:19-.55:4.
        89     9/13/19 Tr. at 54:19-55:4.
       90      9/13/19 Tr. at55: 18-56:4.
       91
               9113/19 Tr. at 100:4-102:11.
       92
               9/13/19 Tr. at 100:15-17.
       9
           ~   9/13/19 Tr. at I 00:4-102: I I.
       94 9!13119Tr: ai102.:2.0-22; CX-14a.
       95
               9/i3119 Tr. at 103:10-11, 104:2-5.



                                                                 17

       ny-1756292
           Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 27 of 48




to Council computers, email, and smartphones. 96 Staffer-4 testified that despite Council Member
King prohibiting Staffer-4 from performing any Council-related work during Staffer-4's
suspension, Staffer-4 continued to receive a Council paycheck. 97

        49.    Ms. Francis testified that on or about September 4, 2019, Council Member King
submitted Separation Forms to the Council in an effort to terminate the employment of Staffer-4
and Staffer-7 and those Forms were admitted into evidence (CX-45a, CX-45b).98 Council Member
King did not submit additional documentation to Human Resources in accordance with standard
Council procedures, as outlined in the Council's Separation Checklist and testified to by Ms.
Francis, and claimed falsely on the Separation Forms that Staffer-4 and Staffer-7 were terminated
for the purpose of"Staff Reorganization." 99

        50.     Of the three King staff-Staffer-3, Staffer-4, and Staffer-s-        · who admitted to
speaking to Council investigators during the April2019 staffmeeting at Council Member King's
home, Staffer~3 is the only one who remains on Council Member King's Staff to date. 100 Ofthose
three King staff, Staffer-3 also is the only one of the three who stopped cooperating with the
Sc;:cond Investigation, ultimately failing to appear to testifY at the Hearing despite having received
a subpoena requiring Staffer-3 's appearance.                    .·                 .     . ·       .

         51.     Testimony by Staffer:.4, Staffer-5, and Staffer-7, alongwith the fact that Staffer-3
ceased cooperating with the Se.oond-Investigation, ultimately failing to appear at the Hearing in
violation of a subpoena, supports an inference that Council Meniber King engaged in conduct to
intilfiidate,and deter King staff from cooperating withtheS~eond Investigation, and conveyed the
messagethat King staff should not meet with Council investigators or otherwise cooperate with
the Second Investigation, in ·violationofthe Policy as alleged in Charge One of the Superseding
Charges.                                              ·                                             ··

        52.     Testimony by Staffer-4 and Staffer-S supports the conclusion that Council Member
King sought to terminate Staffer-4 and forced the re8ignation of Staffer.;.s- because· they had
cooperated with the Second Investigation and Council- Member King therefore perceived that
Staffer-4 and Staffer-S were likely to further cooperate with the Seeond Investigation and to be
disioyal t-o Council Merriber King. · Similady; testimony by $taffer-7 supports the conchision that
Council Member King sought to terminate Staffer-7 because he perceived that Staffer-7 might be
untrustworthy, disloyal, and likely to cooperate with the Second Investigation. ·            ·

        53.   The above testimony and email correspondence and other documents admitted as
Council Exhibits at the Hearing supports the conclusion that Council Member King suspendeci
Staffer-4 and Staffer-7 with pay rather. than terminating their employment outright because


96   CX-14a, CX-14b, CX-l4c, CX-14d, CX-14e, CX-14[, CX-14g, CX-14i.
97
     9113119 Tr. at 56:5-57:15.
98
     9/13/19 Tr. at 122:17-25, 123:20-124:5; CX-45a; CX-45b.
99
     CX-141; 9113119 Tr. at 122:7-123:6, 123:19-124:13.
 °CX-50.
10


                                                          18

ny-1756292
               Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 28 of 48
                         •



   Council Member King hoped to evade detection of his retaliatory conduct by Council
   Administrative Services, the OGC, the Special Counsel, and the wider Council.

            54.    By engaging in a pattern of retaliatory behavior toward King staff, including
   repeatedly warning staff members about the consequences of cooperating in Council
   investigations, singling out staff members who had done so, and engaging in other specific
   retaliation against multiple members of his staff that he knew, or believed, had cooperated, or
   would cooperate, with Council investigations authorized by the Committee and conducted under
   the Policy-·which cooperation is a protected activity-Council Member King violated the Policy
   as alleged in Charge One of the Superseding Charges.

                                               II.                DISORDERLY CONDUCT

           55.    As fully set forth below, th.e evidence at the Hearing showed by a preponderance
   ofthe evidence that, from in or about 2016 and continuing until in or about 2019, Council Member
   King rep<;:atedly permitted, condoned, and/or failed to prevent Staffer-2 from engaging in
   disorderly conduct, including behaving in a verbally and physically threate11ing manner toward
   Council Member King and his Staff, in violation of Council Rule 10.80 as alleged _in Charge Two
   of the Superseding_Ch~rg~s.

   A.                 Staffer-2 's Disorderly,ConductToward'€ouncil'Member King
                                                     .   : ' ·:     ~ 1",_' .



.... _,: ... _,..c.   :sg,~---·· l.ll.m:iabo~t 20..LI'?,-d~t1nwa;~1af(meetinga1COJJil~ilM~mb~r:..lG11g',~ gj~tdGtQffif_~,-- .
   St~-~fe.r.-.4         <;:J;e_dibly testj:ij~d-thahGQ.l:lncil<;Me~ber. King<and.Staffer.,.2.•got into an argument;in >the
   q;ffi~e.ab,ql,!tStaffer-~.doing,()utsidew.C!};rk-inaddition:to,St,affer-2~sCounciljob~ 101 Staffer~4heard
   Council Member King and Staffer-2 shouting at one another and saw them approach one anqther,
   and said that sevenifK.ing staff m~ml?.er~ whci w~e iri the Qftlce began to cry, 102 .


  B.                  Staffer-2's Dis()J:derly Cond~ct'f;oward-Staffer,...4

          57.      .St~ffer--;l fuith~r qredi~ly testified that, in. or ab(}ut July tOlp, Staffer-4 had a
  d!sair;eeffient W.1ffl-s!~ftei-;2a.B9lii~schedliHO.iii-·.a.n-eve~(ihaico~ncit Member ·khJ.g._lilld~certain
  S~affattended.l 03 •              Duriqg ·the
                                       disagreement, Staffer-4 testified that Staffer-2 moved closer to
  Staffer-4 and began tospeak loudly to Staffer-4. 104 Staffer-4 described how Staffer-2-put Staffer-
  2's hand up towardsStaffer-4's chest in an apparent attempt to push Staffer-4. 105 Staffer-4 backed




   101
         9113/19 Tr. at 45:9-46:19.
   102
         9113119 Tr. at 45:19-46:6.
   103
         9113/19 Tr. at 44:7-21,
   104   9113/19 Tr. at 44:7-21.
   105   9113/19 Tr. at 44:24-45:5.



                                                                                19

  ny-1756292
             Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 29 of 48




away from. Staffer-2 so that Staffer-2 was not able to push Staffer-4, and walked away. 106 Staffer-
4 informed Council Member King about this incident. 107

           58.    According to Staffer-4, Council Member King took no disciplinary action against
StaffeJ:-,.2 and took no action to otheiWise appropriately address this incident. 108 This testimony
was notably consistent with Staffer-4's prior recounting of the incident to Mr. Davis in connection
with the Second Investigation, which example Mt. Davis · testified he recounted with visual
demonstration to Council Member King. 109

        59.     For approximately the next two weeks thereafter, Staffer-4 repeatedly asked
Council Member King for a meeting, but Council Member King failed to respond or meet with
Staffer-4. 110 While Staffer-4 eventua11y was able to relay the incident with Staffer-2 to Council
Member King, Council Member King took no action in response. 111

         60.    In or about August 2016, in part because of this incident, Staffer-4 resigned from
the Council e.,;en though Staffer-4 had nQt found a new fu11:-timejob. 112 In or about January 2017,
Staffer,.4 agreed to return to work onCouncill'vfember King's Staff at Council Member King's
request beca~se Staffer-4 needed a job and it was diflicglt to secure a new job in goverrunent
without a recommendation from Council Member King. 113

C. .         Staffer-2's Disorderly Conduct Toward St~ffer-5

     . · 61.     Staffer-5-_cr~diblx.,testified that, .in or ab<iW)apUary 2019, at the district qlftce,
Stitffer7 5 had a disagreement with Staffer.:.2. 114 Staffer-S expl<¥ned that Staffer:-S was seated, and
St~frer.,2 stood over ~taffer-5 v.rhile ye_ning at Staffer-5. 115 WhlleStaffer-2 did not make phys_ical
contaCt with Staffet.:.5, Staffei-5 f~lt threatened qy Staffer-2, wh9 shouted at Staffer-S in an
aggressivgtone. 116 Staffer-S believ~d that there was a risk of the iriteraction becoming violent ~d
unsafe. 117 This testimony was notably consistent with Staffer-S's priorrecounting of the incident

106    9/13/19 Tr: at 45:4-5.
107    9113/19 Tr. at 44:13-45:7.
108    9/13/19 Tr. at 46:20-47:5,
109
       9/13/19 Tr. at 136:5-11.
110    9113119 Tr. at 46:20-47:5.
111    9/13/19 Tr. at46:20-47:5.
11 2   9/13/19 Tr. at47:12-48:2..
113
       9113/19 Tr. at 49:16-50:6.
114
       9/I 6/19 Tr. at 174:3-7.-
115    9/I 6/19 Tr. at 171:17·172:8.
11 6   9/16/19 Tr. at 171:21-172:4.
117    9/16/19   Tr. at 171:21-172:11.


                                                   20

ny-1756292
                  Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 30 of 48




     to Mr. Davis in connection with the Second Investigation, which example Mr. Davis testified he
     recounted with visual demonstration to Council Member King and Council Member King did not
     refute it. 118

             62.      Staffer-S explained that Council Member King was present in the room during this
     interaction. 119 Staffer-S discussed the incident with Council Member King immediately afterward,
     telling Council Member King that it was not acceptable for Staffer-2 to speak to Staffer-S in an
     aggressive way and act physically threatening toward Staffer~S. 12 ° Council Member King told
     Staffer-S that he would handle the issue. 12 1 After that incident, according to Staffer-S, Staffer-2
     largely stopped speaking to Staffer-S. 122 To Staffer-S'sknowledge, Council Member King never
     discussed the incident with Staffer-2. 123 According to Staffer-S, Council Member King did not
     take steps to discipline Staffer-2 or otherwise appropriately address this incident. 124

     D.                  Staffer-2's Disorderly Conduct Toward Staffer-3"

                  63.        Staffer'- 5 credibly testified that, in or 'about February or March 2019, Staffer-S
       witnessed'a:disagreement betw~en Staffer-2- ~nd Staffer-l~hile preparing fo~a work-related event
       aethe ·.Williamsbridge ¥MCA. 125 According -to Staffer-S; when Staffer..:2 saw Staffer-3 at the
       ~v~l1~•- .§t<tft:e~_-? be~ko11:.ed forStaifer-:3 "to ~.t¥P <:JU_tj!itothe· Ji'~HW.~Y- ~ . !h.. t~e P.aPw..ay,_~taJfer~5
                                                                                                                             12


       heard Staffer-:-2 speak so loudly to Staf~er-3 _that <:Jfher Staff Members went into the hallway to see
       wb:at was happening. 127 This testimony w~'S'irorabty'con~i1ltem·with· Stamrr-::3 's prior ·reBourttirtg
       ofthe inddent    ·t
                            to •Mr.' Davis
                                       • .. • ' '
                                                  in connection
                                                       - • . - . • r.·
                                                                 ~·
                                                                       with   the Seconi:LAA1ye~tigatiqll--Mr~ Pavis.testified th.at
                                                                         .· • ,:                    l'• i' "• -,t_~   ~ - " f' . . ' •         1


. ---- ~ taffe_t- J~tolckhiJ.tl.:,th~t- ~taffer;;2 .'asked'..s~aff~i-~;.tQ;.go,,outsiqe:: si>~they- ~oi1Jd- -_fjgl.it, . a~4· that.-Mr.--
                · ' 't   . ·.                                                   r1- • •· •   • ..                                        • '       • ''   ' I .   . '        ·




       BaVis:;.recouiit~d 'that'· in'cideht w'itfr visfi~I :ci~hi~ristrati{)ri~~t6' 1 eoWri~ifMerriti'~¥i<lng. 128 co'Uricil
       M'emo~r KJ.n!_rdid. not take stepS todi~cip~iii~ 'staffer-'~ 91-·p~et\Yis;e ~ppr6p~at~iy ~ddress this
       iilci~t<~Qt:
              .
                    4\l()'pid riot 'ietute·it
                   . :.                 ..
                                                   when
                                                    . ::
                                                          M{:-
                                                                 O#vi~\les'
                                                                  .   ~.    :
                                                                                ciib~-     ~:H' »9th.'or~iy '&ri4.Yi!iitally:
                                                                                  . . ·.; ; i . -: . .: : _. -· . ;- t _:- .    . . .
                                                                                                                                    ~
                                                                                                                                      · hiro. 129.. .                   to

     11 8     9il3/19 Tr. at    135 : 10~21.

     119      9/16/19 Tr. atl72:12-14.
     120
              9/16119 Tr. at 173:10-14.
     12 1
              9/16/19 Tr. at 172:24-173:16.
     122      9/16/19 Tr. at 173:21-174:7.
     12
          3   9/16/19 Tr. at 173:17~20.
     124
              9/16/19Tr. at 173:17-20.
     125
              9116/19 Tr. at 174:8-175:2.
     126      9/16/19 Tr. at 175:3-5. ·
     127
              9/13/19 Tr. at 135:23-136:5; 91l6/19 Tr. at 174:20-175:2.
     128      9/i3/f9 ti. ati35:22~ 136:4.
     129      9116119 Tr. at 175:19-22.



                                                                          21

     ny-1756292
                Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 31 of 48




     E.          Coundl Member King's Response to Allegations Regarding Staffer-2

             64.     During Mr. Davis's brief conversation with Council Member King on April 25,
     2019, Mr. Davis outlined instances of physically threatening behavior by Staffer-2, as alleged by
     Staffer-3, Staffer-4, and Staffer-S, and even acted out how Staffer~2 had behaved toward them. 130
     Consistent with CounciL Member King's inaction as described above, Council Member King
     barely acknowledged or responded to the substance of the allegations of threatening behavior by
     Staffer-2 as explained and demonstrated by Mr. Davis. According to Mr. Davis, Council Member
     King did not dispute the instances in any way and focused only on supporting Staffer-2 and
     communicating that he needed Staffer-2 to return to work.                   ·

            65.     Specifically, Mr. Davis testified that Council Member King asked Mr. Davis how
    the Council could have suspended Staffer-:2 "without [Council Member King's] permission." 131
    Mr.Davis further testified that Council Member King told him that the King staff members would
    not be complaining "ifthey just did their jobs" and "just listened" to Staffer-2, and that he gave
    Staffer-2 full authority to run his office. 132 At no tip1e during that discussion or thereafter did
    Council Member King attempt to refute the allegations. 133

           . .66. · Based on the above testimony; and testimony .frQrn Mr. Davis regarding Council
    Membe~ King's statements ~o.him during the April25, .2019 discussion,·as well as the consistent
    inallller in whi~h witnesses recounted the incidents to Mr, Davis and at:the Hearing, it is evident
    that CoUIJ.cil Mezp:berKing s~n~(j0.Qed. and defende<,l S_taffer-'2's disorderly conduct, and repeatedly
    failed to addr.~s~ reports of Staff~r-:-2 's disqrdedy,conquct, whi<;:h included physically and verbally
    threatening-behavio~· 'that caused or was likei y .to cause King staff members to feel intimidated,
    f~arful, and, uncomfortable. The testimony of Staffer-4 and Staffer-'5 demonstrated that they each
    exp.eri~n~ed . intimidation, stress, ·,discomfort, and ·emotional· distress in the workplace that
    m~gatively affected their employment with the Council as a result ofStaffer-2's behavior toward
    them and others.

             67.     Bas.e d on the foregoing, and the evidence presented at the Hearing, the Committee
    concludes that Councif Member J(ing engaged in a pattern of beh<~.vior that fostered-and
    facilitated-.. ap ~tJilhealthy work environment which caused:his Staff to feel threatened, unsafe:, and
    fearful, in violation of Council Rule.I 0.80 as alleged in Charge Two of the Superseding Charges.

                                         III~·   CONFLICTS OF INTEREST

            68.          As
                     fully set forth below, the testimony and documentary evidence at the Hearing
    showed by a preponderance of the evidence that, from in or about 2017 .and continuing to date,
    Cou.ncil Member King knowingly encouraged, permitted, condoned, and/or failed to prevent a
    number of conflicts of interest resulting in the misuse of Council resources in violation of


    no 9/13119 Tr. at 133:20-134:9.
    131
          9/13/19 Tr. at 134:19-20.
    132   9/13/19 Tr. at 134:12-15, 135:8-10.
    133   9/13/19 Tr. at 134:17-21.
                                                        22

•   ny-1 756292
                            Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 32 of 48




                   Chapter 68 of the New York City Charter and Council Rule I 0. 70 as alleged in Charge Three of
                   the Superseding Charges.

                   A.            Council Member King Permitted Ms.Shillingford-King To Improperly Supervise
                                 the Work of King staff

                          69.    As the testimony and Council Exhibits demonstrated, Ms. Shillingford-King
                  routinely used email correspondence to supervise, oversee, and direct the work of King staff In
                  such correspondence, Ms. Shillingford-King issued approvals and directives on behalf of Council
                  Member King. For example:

                                  a.      As demonstrated by CX-24, on or about September 21, 2018,
                  Ms. Shillingford-King used her business email address, NevaS@l199.org, to follow up by email
                  with sevetal Kiri.g: staff about an jfi~uiry from the Ne~ y o~k State Comptroller's .office
                  e·comptroller's :Office'!} regarding constituent' concer:ns about 'homelessness. Ms~ Shillingford-
                  Kihgtw:ice;irtstructed "King _stafftofollow up with the Comptroller's Office to setup the requested
                  meeting. 134

                         · .· . : < d:~;    _ .- ·As deinortstnited ·by CX-27, on or abbut 'OCtober 17, 2018, Ms.
                   shini~ifo:id~:Kini ,~-sed' :h~~~-.1:,\lsiii~s~   _.ert1ail -a<icirbss-; 'Nevas@·i 199 ~o-rg,·--io:·:em~n -· a -King: ~ staff
                       Ihembet; requestlrr!}thafitb"e staff·pHm1lier sefid:her an:tipoatoo~tlye'ffotif'Semirtat being·sports&ted
                       h;YiiBtmtidi.·M:embetii4ingts~offid::;·aiia" iiistFiictmg·tlie'st~ff· n1emtier'to ask-·illioiher·shiffm~ID.her,
- ---·.------- - ----- -w,:lio>wa~mQt~a~recipi¢ilt2011the::emliil:;to- s~ntllaii~upda:tedLflyer:.to 'Mst::si11nirtgford.:Kirig}?.5 .~- - ...~: ~- _ _
                    !:~1!-:t(:~_;;·fi~-~t~;!:-~-:- ~· -~ ....-~!-·· '!fl:'_tr;; '! ';·-   r"   ·:···"f• · /~ --~~ :~'    ·.   --~   !;·_ r_:i   -..t~~   : ,-~} :~~.; :   - : ·- -~ ·:: -:..::'":._ ~ . ~~.,(;·- ~-:'_--~~--.: .. -. ~ -:-> · ·
                   ;r:         ,_~ .:; l •.i(~-         · -· ·   ~ As:;demonstrated .                        by C:X:-29, on- ;•or· :about November · 14; ·2018;
                  ~; :S4illiJ1gford~Iqng;use~~her.busill'ess ~mail 'address; NevaS@ll·9-9:org;·to_emaita stilff.mertib,er
                  Withdnstnic.tions.to~St.a:fferr2ito.!Ucall.and . confinh1' an -. eventRSMR;,. :and · as~edi;.ifra- -sta:ff:memb:er
                  cmildrepresent CounCil Member King at the event. 136                                                                                      ·


                             __, .. ,_7,0. ·•·· A.s.Jh~. t~~limollY .an(! Cot}ncil Exhibits derp.onstt:a.ted, Council Member l9ng
           ...... .... .....p~f1nit1:~d;Ms::Shillingford~King.touse.his.CouncilmanAndyKing@gmaiL.emaiLaccountJo: direct
                           h;is.~staff~< '!Testimon¥;fromrStaffer.-4 .andJS taffer-7; ·which was ~oorroborat~d ,hy· 0ouncii Exhibits;
                           show~ tha~ Ms .. ,_Shillingford;.K:lng. 'sent emails to King staff •·from the email address
                           CouncilmanAndy:K.ing@gnl.aiLcom, and read and responded to Council-related emails from th~t
                           address. 137 Staffer-7 testified that.M s. Shillingford-King also sent;emails from the -email address




                  134
                        CX-24.
                  135
                        CX-27.
                  136
                        CX-29.
                  iJ?   9/13/19 Tr. at 70:18-23, 75:18-76:9, 107:5-22.



                                                                                                                        23

                  ny-1756292
            Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 33 of 48




 ElectAndyKing@gmail.com, and read and responded to Council:-related emails from that
 address. 138

         71.   Council Member King permitted Ms. Shillingford-King to direct King staff in
 additional ways, including the following:

                 a.      Staffer-7 testified that in or about August 2018, Ms. Shillingford-King
improperly supervised King staff during a staff meeting at Council Member King's district office,
which was attended by Council Member King, Ms. Shillingford-King, and the King staff 139
Staffer-7 testified that during that meeting, Staffer-7 witnessed Ms. Shillingford-King single out
Staffer-! and chastise Staffer-! in front of the rest of the King staff, expressing dissatisfaction with
Staffer- I 'sjob performance. 140

                 b.     · Staffer-4 and Staffer-7 testified consistent with each other that in or about.
the fall or winter of 2018, Ms. Shillingford-King attended a staff meeting at a restaurant near
Council Member King's district office, which was attended by Council Member King, Ms.
Shillingford-King, and King staff. 141 Staffer-4 and Staffer-7 testified that during this meeting, Ms.
Shillingford-King told King staff that they were expected to use their personal social media
accopnts to "like," "share," and "retweet'? Council MemberKipg's social media posts. 142 Staffer-
4 and Staffer-7 testified that Ms. Shiilingford-King e.xpressed that King staf{ who failed to do so
wer.e not showing enough of a commitment to Council Member King and his team. 143 Staffer-4
                                                                                     a
testified that one staffer expressed discomfort with this suggestion and desire to keep professional
and personal social media presences separate, and:Ms.: Shillingford-King suggested that tliis staffer
was not committed enough to Council MemberKi:ngarrdfhis team. 144

B.          Mi$use of Council Email and Staff Resources ;to Publidy Promote the Interests and
            Reputation of Ms. Shillingford,.King

         72.    Testimony and certain exhibits admitted at the Hearing demonstrated that Council
staff time and Council email were used by Ms.. Shillingford-King to pu.Qli~ize positive information
about Ms. Shillingford-King, thereby elevating Ms. Shillingford-King's personal and professional

138
    9113/19 Tc at 107:5-24; CX-32. Staffer-4 testifiyd that St<~ffer-4 understood that Ms. Shillingford-King used the
CouncilmanAndyKing@gmail.com and ElectAndyKing@gmail.com accounts accountbased upon the tone, phrasing,
and content of the emai1s sent from those accounts. 9/13/19 Tr. at 83:16-23. Staffer-? testified that Staffer-2 advised
Staffer-7 that Ms. Shillingford-1\.ing used the CouncilmanAndyKing@gmail.com account. 9/13/19 Tr. at 107:23-
108:12.
139   9113/19 Tr. at 105:24-106:7.
140
      9/l3/19 Tr.at 104:18-105:4,
141
      9/13119 Tr. at 77:4-9~ I 05:20-23.
142
      9/13/19 Tr. at 77:9-21, 105:14-19.
143
      9/13/19 Tr. at 77:21-25, 105:14-19.
144
      9/13119 Tr. at 77:25-78:7.



                                                          24

ny-1756292
              Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 34 of 48




reputation and status through Council Member King's platform as a publicly elected officiaL For
example:

              . a.      As demonstrated by CX-32, on or about August 22, 2017; a member of the
Staff emailed a .draft newsletter titled "Delegation of NY Elected Officials, Labor Leaders Meet
with U.S. Virgin Islands Dignitaries" to the email address CouncilmanAndyKing@gmail.com and
another member of the staff. 145· As described above, Staffer-4 and Staffer-7 understood that the
email address CouncilmanAndyKing@gmail.com was used by Ms. Shillingford-King. 146

               b.      As demonstrated by CX-32, later on the same date, the staffer who received
the email replied by email and circulated a new version of the newsletter revised to prominently
feature Ms. Shillingford-King, who had not been mentioned by name in the previous draft, and
identified Ms. Shillingford-King as the "executive vice pre~icientof 1199 SEIU." 147

                   c.        Asdemonstratedby CX-23, on or abciutMar'ch 27,2018, Ms. Shillingford-
  .King 11sed her business email a(ldre~s; Neva,S@ll99,org, t<) .(_:II1~1·· a 'link to an online articl~ In
  which'shewas,honored·as o'ne'of~~30·ofNew:York•s most'n~maikable women" to several members
  of the Staffan;d \Council Member I6ng. 148 Astaffer replied'with inst:tn:ctions to post the article on
  Coililcil Member King'·s social rriedi·a accourtt(s). al~~g with a note congr~tul~ting Ms.
  Shillingfcird:..King. 149 ·The email correspondence and· Staffer-4' s testimony .support the inference·
· thafMs;·-snillingfcird;,:Kinifs eriiaiFwaslful' ~plic!fdi'r~fion tO,CpuhliCize that .article:
       ·   t;, _{··.1.'1 l '
               -               .~   .;...   :"t _;;.,;.·.~; : . . ;...:.~. :_. -~,   _>••. ··./·.!Li:-
                                                                                       .
                                                                                                                             -. ~ :I·-~-L£
                                                                                                                                    .      . ··,,·> ·

  .,:.,7 ... 'Ja.,~--'1:.e~tiw~ny""~d;certain:exhibits~afunittetl;iat~the..Hearing.:demonstrated.that.eourrcil ...
Member King permittt!(lMs: Shillmgfora;.Iiihg:to';useteniailcortesportdenceto misappropiiatethe·
time of King staff by directing them during their workday to use Council resources to draft and/or
print .documents related t() tlie busine8s purpgses o.f.lle:r:·~mplqyei-,;•1199, arid 'for her personal and
professional benefit. At the direction.ofMs. Shillingfotd"'Kiing,~J<iing staffused eouncihesources,
including, but not limited to, staff time durirtg Council business hours and Council computers,
email addresses·; ·p'rihters;'paperand irik/ to' carry out the:business of 1199 for the benefit of 1199
and Ms. Shillingford-King in· her persortaLana::ptofessionaLcapacity. For example:
                                                                                                                                       . .. . .
                                                                                              :_..   ... . : .... _.. ...-
                                                                                                        ~-                    .....::).. ....'~ ,,..
                                                                                                                                   ~




              a,      As demonstrated by CX-33, on.or about July 7, 2017, a staffer emailed Ms.
Shillingford-King at her business email address, NevaS@ll99.org, copying Council Member
King and several oth~r members of the King staff, and writing, "Hi Neva, Please see the attached




145
       CX-32.
1
 4<i   9/13119 Tr. at 70:18-23, 75:18-76:19, 107:5-22.
147
       9113119 Tr. at 72:21-73:10; CX-32.
148
       CX-23.
149
       9/13119 Tr. at 80:8-20, 83:5-84: 15; CX-23.



                                                                                                         25

ny-1756292
                Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 35 of 48




 letter you have requested."                  Attached to the email is a document entitled "1199 Support
 Letter. pdf." 150

               b.      As demonstrated by CX-31, on or about October 24, 2017, Ms.
 Shillingford-King used herbusiness email address, NevaS@ll99.org, to forward an email from
 an 1199 employee to a member ofthe Staff. In the forwarded email, the 1199 employee requested
 that someone print copies of an attachment, which was an 1199 contract proposal document. 151

                c.     As demonstrated by CX-25 and CX-30, on or about April 19, 2018, Ms.
Shillingford-King used her business email address, NevaS@1199.org, to forward an attachment
titled "Morris Heights Contract one-pager.docx" to a member of the King staff. The Staff member
responded by email, stating that they were printing the documents, presumably using Council
resources in 'Council Member King's district office. 152

C.              Council Member King Required Staff to Use Personal Vehicles for Official Council
                Business without Adequate Reimbursement

         74.     Staffer-4 and Staffer-7 testified that Council Memb~r King routinely required
Staffer:-3 to drive Council Member King and King staff to and from Council-related engagements
using $taffer-3 's person~!: vehide. 153 Staffer-7 testified thatStaf:fer.,J) main responsibility was to
drive Council Member King. 154 According to both ~taffex:-4 and Staffer-7, Council.Member King
required Staffer-3to payJor the,resulting fuel and/or vehicle maint~llanCe ex.p¢nses incurred by
Staffer-3, and did not reimburse Staffer-3 for those expenses. 155

   . ..· 7~. · ,.S,taffer-4 saw Council Member Kipg ,giveStaffer-3 a $20 bill at l~ast once toward
the ypd of 20.f8, ostensil)Iy for Staffer-3's fuel~x.penses; b~,tas of 2019, Staffer-3 regularly
complained ,to Sta,ffer-4 tpatStaffer-3 did not 1Ia~e:enqugh zp.om;:y ~fte~ spending scrmuch on gas
arid nqt being,~eimbursed
           ~.  ..  .        .•   . . gas expenses qy
                             for those              .
                                                      Council. Memb,er
                                                                 .
                                                                         King. 151i

               · Staffer-7 t~stified,that C,q1.mcii 'M~~ber Klng required Staffer-7 to drive Council
                76.
M~mber King and Kirig staff to and from CoU'pdl~n~lated engagements in Staffer-7' s personal
vehide. 157 . Each of the approximately five times that Staffer-7 drove Council Member King to
work-related events, Staffer-7 paid for the gas and was not reimbursed for those gas expenses by


15
  °CX-33.
1.51   CX-31.
152
       CX-25, CX-30.
15J    9113119 Tr. at 60:5-15, 109:13-15.
154
       9113/19 Tr. at 109:9-11.
155
       9/iJ/19 Tr. at60:16-61:3, 61:10-14; 109:16-21.
156
       9113/19 Tr. at 60: I 6-61:3.
157
       9/13/19 Tr. at I 10:3-10, 110:16-21.



                                                           26
ny-1756292
                                  Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 36 of 48




                          Council Member King. 158 Staffer.:. 7 also testified that Staffer-3, Staffer-2, and two other staffers
                          also had used their personal vehicles to drive Council Member King to work-related events, and
                          that they each paid for the gas without reimbursement from Council Member King. 159

                                77.    Staffer-3 failed to appear to testify at the Hearing, despite having received a
                       subpoena requiring Staffer-3 to appear at the Hearing. Although it did not hear testimony from
                       Staffer-3 directly, the Committee found the testimony given by Staffer-4, Staffer-5, and Staffer-7
                       regarding Council Member King requiring Staffer-3 to drive Council Member King in Staffer-
                       3 'spersonal vehicle without reimbursement for gas or maintenance to be credible especially
                       because each witness ' s testimony was corroborated by the other two witnesses' testimony on this
                       subject.

                     D.                 Council Member King Misused Council Funds ai:td Resources for a Virgin Islands
                                        Retreat that Benefitted HimselfandMs~ Shillingford-~ng .

                                    78.     Staffer-4 credibly testified that _Council Memb..e r King authorized one-time
                           payments to King staff through Council payroll in order for ICing staff members to attend an
                           Annual Black, Latino~ and Asiiu'l Legislatots &Labar R.etre~t :hettf in' St. Thomas; Virgin Islands
                           (the ''St · Thomas . Retreat" . or "Retreat") that. ·was . hq~ted ·by C9iicicll .Member l(ing . <i[ld Ms.
                           Shillingford.:.Kirig~ 160 ·staffer-4 arid Staffer-? testified thlitCou~cil Member King authOrized these
                           <ilie-time paynl'~iifs··so'those'Kiilg ·staf:ffuembet:_s\wiio 1 ~raifued't<:ill.a~e'il_isuffi'Cienffuri_dS.to ·att~nd
                           th:e ·.st.                                                                                                       aiid
                                    :thoma·s·Retreat wotil<:iFflave·th'ctti~ces~·ayy_ fhn(}sito ·1p:a:,Y.ili&ir·· travH · lotfiPng ,;cB~!s to
.......--.. ----·-- -· --·-attend-the-Retreat}§.L ·· · ·-·- ..... c ~- · ..0:< -' .....~~;: :". :..: :·'Jc·c· -'"-..... ::. ~-~:.,._, :. - · · · ->: ...... .>. · · .· '.·· ·

                       ,·    79.   Staffer-A· and' Sta:fferi.7 testified~thatKing· s(affmembers whi:{tecdved these one-
                      time•payments usedtfiem as iJJ.stnictedh)': C9ti'ncii:M,~~b~f;~ili~jb'p.!iY~~!f !11e~rJ{~treat _exp.~pses,
                      indudirig-flights,~hoteis;hnid~m'¢als';'durintftlie ··Retreat:".'' 62 .'iStaffii.A.'testified~tli~fih ·2017, .'8taffer..:
                      4 received a one-tim:e paymeil( of $ i ,500 t irt:·Staff'er~;S 1 Couticit'paycl:ieck';anc1 usechd<§ P~Y the
                      expenses to attend the 2017 Retreat 163 this testiil,:1ony supports an inference t}l~t Council Member
                      Kingimproperly .used Council 'fUnds to subsidiz~ :iloh;Courtdf:relat&,:traveLcixperises incurred .by
                      King staff members who accompariied Ms, Shiilingfonl'"Klrig-:arid Couneil Me'irtb~r-King-to the ·
                      Retreat.                                  ··           ·

                              80.    Staffer-4 testified that Ms. Shillingford~King's daughter's wedding was part of the
                      official 2017 Retreat itinerary, and an employee of 1199 was prominently featured as the first


                      158      9/13/19 Tr. at 110:13-15, 110:22-111:3.
                      159
                               9/13/19 Tr. at 110:16-111:3.
                      160      9/13119 Tr. at 65: 17-22.
                      161
                               91131!9 Tr. at65 :!7-,22,! !3:8-2!, !!5:12-116:8.
                          62
                      '        9113119 Tr. at 66:23-67:7, 116:11-15.
                      I6J      9/13/19 Tr. at 65:17-20.



                                                                                               27

                      ny-1756292
           Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 37 of 48




speaker on the 2017 Retreat itinerary. 164 CX-43, which is an agenda for the Retreat in 2017,
corroborates this testimony. This testimony and documentary evidence admitted at the Hearing
supports a finding that Council Member King and Ms. Shillingford-King used the Retreat to
promote Ms. Shillingford-King's personal, reputational, and business-related interests.

        81.     Staffer-7 testified that on multiple occasions during Council work hours, at Council
Member King's direction, Staffer-7 was required to draft letters and invitations for the Retreat. 165
Staffer-4 similarly testified th,at King staff were required to draft letters and invitations for the
Retreat166 Staffer-4 testified that on multiple occasions during Council work hours, Staffer-4 was
directed to draft and print fliers and letters for the Retreat using Council computers and printers,
and Staffer-4 was directed either to give the fliers or letters to specific Council Members or Staff
Members, or to deliver the Retreat fliers or letters to Council Member King so that Council
Member King could pass them out at Council Stated Meetings. 167

        82.     As corroborated by CX-44, Staffer-4 testified that fliers for the Retreat directed
invitees to call the King staff member who served as Council Member King's Scheduler at the
Scheduler's Council cellphone number. 168

        83.    Staffer-? testified fhatduring Councilwork hours, Staffer-? was directed to make
tdephonecalls related to travel arrangements ~md accommodations for the. 2019 Retreat, and
assisted Ms. Shillingford-King. in creating an itinerary for the 2019 Retreat. 169

         84.     Staffer-4 testified that every· yec;tr startingin2015, following the Retreat, King staff
also dr:afted press summaries of the Retreat that.further promoted Ms; Shillingford-:King's personal
reputation and businessin~erests. 170 Staffer-4 testified thatJ~ing staff placed these summaries on
Black, Latino, and        Asian
                            Legislators & Labor letterhead, selected accompanying photos, and sent
the finished summaries to local newspapers and media outlets. 171 . .

        85.      As demonstrated on CX':"32 and testified to by Staffer-4, in an eafly draft press
summary on which.Staffer-4 worked, there was no mention of Ms. Shillingford-King but that after
.the draft pre.ss summary was sent to Ms. Shillingford-King, the press summary was revised to




164   9113/19 Tr. at 69: 13-25; CX-43.
165   9/13119 Tr. at 111:10-17.
166
      9/13119 Tr. at 112:7-9.
167
      9/13/19 Tr. at 63:la-64:5.
168   9/13/19 Tr. at 67:19-68:9; CX-44.
169
      9/13119 Tr. at 112:12-113:5.
170   9/13119 Tr. at 67:19-25, 73:24-74:13; CX-32.
171   9/13119 Tr. at 70:12-71:4,71:10-17, 72:4-17,73:14-19.



                                                         28

ny-1756292
                     Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 38 of 48




         highlight Ms. Shillingford-King's participation at the Retreat. 172 Staffer-4 and Staffer-7 testified
         that their work on Retreat-related presssummaries was performed during Council work hours,
         using Council computers, printers, photocopiers, paper, and ink. 173

         E.             Council Member King Permitted Ms; Shillingford-King to Exercise Improper
                        Discretion Regarding Employment Decisions Related to King Staff

                 86. · Ms. Shillingford-King improperly played a significant role in, and had undue
         influence over, employment de~isions related to King Staff, including hiring and terminating King
         staff and promoting, demoting, or altering the titles and responsibilities ofKing staff. For example:

                         a.      Staffer-A testified that Staffer-4 met with Ms. Shillingford~King before
         Staffer-4 was hired and felt thatStaffer-4 was offered ajob with Council Meni.berKing because
         Ms. Shillingford-K.ing had taken a "liking" to Staffer-4. 174 Staffer-4 also recalled an exchange
         with a former supervisor at ·the Council, "Yho, unhap·p y with Staffer~4 in that moment, explained
         to Staffer-4 ~hat'Staffer-4 only was working at the Council because Ms. Shillingford-King wanted
         Staffer-4 there. 175

                     . . . . . b:                Staffer..:? testifi'e d that· a:fter Council Member King a5signed Staffer"7 a
                    d1rterent j)osiil'oi:i ·witlil.h his· <Jffice~ --Ms. siillfiiigrofd::f<illg fold s taff'er.; 1 that Ms.; shiUingfofd ~
                    King had ·advised Col1ncil ·Member::Kihgtodo·so: 1.76 ' :Staffer.;?. als.;»testifie(Hhat;·during Staffer.;
                    7;s intem~hip \~ith the .Council, Staffer~ 7 expressed concern to. Ms, Shillingford"Klpg when
·········· ---- --- StE1ffe;r..~7A~~q~fullt:oCoun¢il: Member.'K.i~g~w~s, rews~§g,!o~P.aw~!s~ni~rcihtem ..th£l-F~~~~(fer~?-----               ------ -----
                    supet-Visep~:aesj)ite\tJ:itiifactithafthe'int¢m~was\vbrkihgrull::nniboffice··hours\'1711 · Ms. ·shilHiigford-'-
                                                                              to
                    King.·became upseh:vith Staffer-7 ari& theri suggested Staffer-7that' Staffer-T temiinafe· Staffer..:
                    Ts·-internship:ito ''focus · ori·~sc1I_q9l~"· which\'eo~t;jli :Member King_ agreed ·t(j and··staffer:. 7
                    subsequentlyleft theiritemship. 178 . ·' ·                   •·       · '                                          · '


                 • · •. ·gq.:    In addition toJthe above examples, Staffer-4 and Staffer"? further ·credibly testified
               t4a,t Ms: .Shillingfor_d-J(ing_pla,yed arole in COl!ll,CilM~mber J(itig)' ~I!lployinentdec.ision,~ t(> ihe
    .. ....... extent.that.sev.eraLofcCoimcil.Member: Kihg~s.cuirent. artd. forinerSta:ffMemhers were. previously
               employees of 1199}79 Their testimony suggests that Council Member King allowed Ms.
               Shillingford-King to use his position       as
                                                           a Council Member to the private and personal benefit of




         172
                  9/13119 Tr. at 72:21-25-73:10.
         m 9/13119 Tr. at71:19-24, 74:22-75:17, 111 :19-112:4.
         174
                  9/13/19 Tr. at 78:19-79:1.
         175
                  9113119 Tr. at78 :19-79:1.
             76
         :        9ii3ii9 Tr. at l06:24-i07:4.
         177
                  9/13/19 Tr. at~O :l4-91:11.
         178
                  9/13/19Tr. at90:14-9l:ll.
         179 9/13/19      Tr. at 53:21-25,78:14-19, 109:22-'110:2.
                                                                      29

         ny-1756292
            Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 39 of 48




 Ms. Shillingford-King's friends and former colleagues at 1199 by securing employment in Council
 Member King's office for several of Ms. Shillingford-King's friends and colleagues from 1199.

        88.    As a result of the acts and conduct described above, Council Member King failed
to control and prevent multiple conflicts of interest and misuses of Council resources in violation
of the Council's Rules and the New York City Charter as alleged in Charge Three ofthe
Superseding Charges.

                                               IV.   HARASSMENT

        89.    As set forth below, credible testimony at the Hearing showed by a preponderance
of the evidence that, in or about 2015, Council Member King engaged in harassment by using
derogatory, abusive, and hostile language to express his views regarding sexual orientation and/or
gender identity as alleged in Charge Four of the Superseding Charges.

        90.    Staffer-4 credibly testified that in or about June 2015, Council Member King held
a staff meeting at his district office on the Monday in June following the 2015 New York City
                                           °
Pride March ("Pride March"). 18 Council Member King was visibly upset when he entered the
staff meeting, and angrily asked who had posted a photograph from the Pride March on Council
Member King's Twitter account. 181 Staffer-4 testified that Staffer-4 raised Staffer-4's hand and
admitted that Staffer-4 had intended to post the photograph on Staffer-4's personal Twitter
account, but accidentally had posted the photograph on Council Member King's Twitter account
instead. 182                                       ·


        _91.   According to Staffer-4, Council Member King "seemed angry"-in reference to
this photograph, which depicted Council Member Corey Johnson and Council Member Rosie
Men«;lez dancing and holding Pride flags, Council Member King stated in sum and substance, "this
is unacceptable," and "I don't approve of this behavior [ ...] to me, this is the same as child
pomography." 183 Staffer-4 found it "very upsetting" that Council Member King had essentially
equated the behavior depicted in that photo to something as "reprehensible" as child pornography,
and those comments by Council Member King continued to make Staffer-4 uncomfortable and
negatively impact Staffer-4's work environment from that point forward. 184 The Committee notes
the serious and upset demeanor displayed by Staffer-4 during this testimony.

        92.   Staffer-4 's testimony supports the conclusion that Council Member King's above-
described comments regarding sexual orientation and/or gender identity or expression were vulgar,
hostile and unwelcome, and had potential to make King Staff Members uncomfortable, impact


180   9/13/19 Tr: at 84:6-85:4, 87:6-11.
181   9/13/19 Tr. at 85:3-7.
182   9/13/19 Tr. at 85:6-7.
183
      9/13/19 Tr. at 85:7-16.
184
      9/13/19 Tr. at 85:8-23,86:4-17.



                                                      30

ny-1756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 40 of 48




King staff members' employment, and negatively impact King staff in their workplace. In
particular, Staffer-4 felt, and continues to feel, uncomfortable in the workplace as a result of
Council Member King's harassing and unwelcome comments. 185

       93.    The Committee finds that by making harassing, unwelcome, and derogatory
comments regarding sexual orientation and/or gender identity, Council Member King engaged in
harassment in violation of the Policy as alleged in Charge Four of the Superseding Charges.

                                    [Remainier ofpage intentionally left blank]




185
      9/13/19 Tr..at 85:25-86:25.

                                                       31

ny-1756292
       Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 41 of 48




                                         CONCLUSIONS

 VIOLATIONS OF COUNCIL POLICY, COUNCIL RULES, AND NEW YORK CITY
                              LAW

                                SUPERSEDING CHARGE ONE
                                      RETALIATION

         94.    From in or about December 2017, up to and including in or about 2019, as a result
of the evidence presented at the Hearing as set forth above, Council Member King engaged in
retaliation against Council staff, including former and current King staff who engaged in, were
perceived to have engaged in, or perceived as potentially likely to engage in, a protected activity
by cooperating or potentially cooperating with a Council investigation, in violation of the Policy
of the Council referenced in this Superseding Charge One below.

             (In violation.ofthe Council's Anti~Discrimirtati.on and Harassment Policy.)

                               SUPERSEDING CHARGE TWO
                                 DISORDERLY CONDPCT

         95.   From in or about20l6, up to· and including in or about 2019, as a result of the
evidence presented at the Hearing as set forth above; Council Member King failed to adequately
supervise or discipline a supe~isor, failed to a,dequately address the supervisor's disorderly
conduct, and fostered an unhealthy ano ilnduly stiessfu1 work environment for his staff. Council
Member King'therefore engaged in disorderly conducdn violation or the Cou~cil' Rule referenced
in this Superseding Charge Two below.                                                .,

                                (In violation of Council Rule ·10.80}

                              SUPERSEHiNG CHARGE THREE
                                CONFLICTS OF INTEREST

        96.     From in or about 2017, up tO. and including in or about 2019, as a result of the
evidence presented at the Hearing as set'forth above, Council Member Ki11g permitted, condoned,
and failed to preventmuftiple conflicts ofinterest, including misuse of Council resources and funds
for private business, personal, and political purposes (including misuse of City time and staff),
supervision of King staff by persons not employed by the Council, and requiring an employee to
use personal resources for Council purposes. Council Member King used his position as a public
servant and allowed it to be used to obtain private or personal advantages, direct and indirect, for
himself and other persons and entities associated with him, in violation ofthe New York'City Law
arid the Council Rule referenced in this Superseding Charge Three below,

                     (In violation of Chapter 68 of the New York City Charter
                                      and Council Rule I 0. 70.)



                                                 32
ny-1756292
                     Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 42 of 48




                                                              SUPERSEDING CHARGE FOUR
                                                                    HARASSMENT

                97.     In or about 20 I 5, as a result of the evidence presented at the Hearing as set forth
         above, Council Member King engaged in harassment of Council Staff Members by comparing a
         photo from a Pride March to child pornography, and stating that such behavior was unacceptable,
         thereby using vulgar, derogatory, abusive, and hostile language to express his views regarding
         sexual orientation and/or gender identity and thereby negatively impacting the employment and
         work environment of King staff, in violation ofthe Policy of the Council referenced in this
         Superseding Charge Fo-ur below.

                                  (In violation of the Council's Anti-Discrimination and Harassment Policy.)



                STATEMENT OF COMMITTEE'S REASONS FOR RECOMMENDED SANCTIONS

                   Pursuant to ~ooocil R~le 'lO.s:q~ ,tl\~ :Cb~}~~e,J~_ iicl?~tion to the. f?n:igoing Finding~ of
         Fact and ConclusiOns, considered tne · followmg factors- m detemumng the appropnate
         re.~?rwn~n?r9 ,s~ct_ign.Cs ))?,,~e _~l!lP;P~ ;Bfl· f;9W-,19il_ !0,~p,:t~~r. J9..~t$JW }Jis. :yi~]~!ions of_ Council
                                                                    X
         Pol~~:Y·, csull~l~ ,¥:~Ie~?- ~fld 1'-l~~- ork·.9~Y+-~\7f ,~;,s~\fo,rt~Jl1itl.1~-~smwrsffill}~~harges:

------~------{·irse~Jt6Uil6il'Roirc}f:vtt>"Iiti~frir/ffi'2ui_
           •·    ··· - --.--- ,   T·- ..
                                                                                                               7.;'"c.tf-uilctrNi~n1~~~ilri~:~irs:roufiii~'(~na.ve · vioiaiect
                         f (' -...·-'1 ,-- ...-~;i - ~"" : · ··_·t· •., - - $·"'_. . -; ..-; •, · ly c· ttj· cJ ~ .... o , ,~ ..!lil: fU.r.•*Jt.:: •~~~; .. y h~i ::"" ~.H L ......· t-~
                                                       ...                                                                                              .. .....:. ... .   ,. l-   · ··-··· · \ .

        ·the P~licx, · ~~· ,ui}d_ery.;eiit iriarid.Br\~~ indiv1~~li~~q .4n,~ ~P~~i~J~~,d ,!r,aini~g in conn~ction );Vith
         that violation . .' .      -              '-                                     -.




         (3) Pervasive and Continued.Reta:liationAgainst Staff:. Council1Mernher-K.fug repeated Iy engaged
         in retaliatory .conduct towru:-d -his staff, including the disclosure of the identity of the 2017
         Complainant, and such retaliation cm1tinued throughout the instantinvestigation,

         (4) Demonstrated Disregard for Council Policy -and· COuncil Rules: ~ouncil Member King,
         through his retaliatory actions toward staff, fostering of disorderly conduct within his office, and
         certain conflicts of Interest, demonstrated. a complete disregard and _disdainJ'or the orderly and
         proper functioning of the Council and its policies and rules.

         (5) Intimidation of Staff and ·Creation of Culture of Fear: Council Member King, through his
         retaiiatory actions toward staff, fos!ering of disorderiy conduct within his office, and certain
         conflicts of interest created an unsafe work environment in which, among other things, Council
         staff were actively discouraged from, and therefore feared, participating in Council investigations
         and interacting with Council staff regarding violations of Council Policy and Rules.

                                                                                              33
         ny-!756292
         Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 43 of 48




Based on the above and foregoing Findings of Fact and Conclusions, the recommended sanctions
set forth below are appropriate, but not greater than, necessary to punish Council Member King
for his egregious conduct, to deter future violations by Council Member King of Council Policy,
Council Rules, and the New York City law, to ensure fair and adequate enforcement of Council
Policy, Council Rules, and the New York City l~w, to promote general deterrence, ~nd to ensure
Council staff that the Council will appropriately r~dress violations of Council Policy, Council
Rules, and the New York City law.

Therefore, the Committee proposes the recommended sanctions set forth below, which include,
but are not limited to, a suspension, monetary fine, and a monitor for the duration of Council
Member King's term of office, to ensure that Council staff are appropriately managed 10
accordance with Council Policy, Council Rules and NewYork City law.

                                                                                      RECOMMENDED SANCTIONS


        Based upon the Committee's Fihdings. of Fact and . Conclusion~, the Committee
recommends the following Sanctions, which are adopted and set forth in the Committee's proposed
Resolutio,q.(att,
           . '
                 aphed.pereto
               , . . .. .
                              a~'px.Qibit
                                ·.. .
                                          A~nd incm:por~te:~ f\e~ein as ..if ~lly setfqrthherein):


    1.   Co~ncii ·M:einbet Kiiig shall be suspended, wi'thout pay, for a period. of 30 days, to
         commence immediately upon passage and adoption of this Resoiution. . '
             •    . •   : ; '       .~!   (.        . •                . '            '   . •   !        • :   '   :   '   '   .        .   '   :   i   . : ·. .   '   .   ~

         Cotiiidl Me.riJ.ber King ,sl}.aH h1~ ~eri:i<?ve~r from ~II . coJTIIIIittee assigrunents, inc~uding any
         Committee Chairs; eff~ctive "irilin~iatetY~ .CouricH Membctt: King sh~H 11ot;" Chair any
         GOmniittee for the duration of his "ferfu, and'may reapph~ f~r membership 'o~ acommittee
         one year after adoption of this Resolution.

    3. For the remainder of Council Member King's term 'in office, Couricil Member Kil1g's
       Offices shall pe subject to a Monitor designated by the Chair of the Committee, with
       appioval:,:by th.e Council's:Office of the General Counsel ("OGC"), in order to ensure that
       staff in Council Membe:r "King's Offices ("King staff') are appropriately managed in
       a~cord.iince with Council Rules and Council Policy.

   4 · In fulfillment of the foregoing responsibility, which may be amended by the OGC at any
      . 1ime, and in conform!tY..'titq.this Resolution, the Monitor shall be permitted to engage in
        the following"co~auct in"die manner the Monitor deems most effective:        . .
                                                                             ..   .


                 ~)         Review and approve of all hiring,· firing, and other employment status decisions for
                            me!Jlbers of King staff; ~
                        •       •    -c
                                      -        •.         .J
                                                               //" •                      •
                                                                                                    >.
                                                                                                     •




                 b) Have fuq access to Council Member King and King staff <:ouncil email accounts;

          • ··c)· Attend Jiing staff meetinks, none of which shall be held at Council Member King's
     · . "•.:--'"c~..:·· ·F"esiaehee: and-requtr~,-p~e'-approval of any off-site staff meetings; and
                                                                                             ·

                                                                                                                                   34

ny-1756292
       Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 44 of 48




                 d) Hold regular meetings with King staff, at an interval to be determined by the
                    Monitor, outside the presence of Council Member King.

    5. Council Member King shall . not allow Staff to liSe their personal vehicles for Council
       purposes without adequate reimbursement for same, which reimbursement process shall be
       approved by the monitor and OGC." This restriction on use of personal vehicles includes
       driving Council Member King to/from events and/or appearances.

    6. Council Member King shall ensure that Neva Shillingford':King is prohibited from giving
       directions to King staff, attending staff meetings, and using Council resources for any
       personal or non-'Council related business. :

    7. Any current King staff member who Council Member King has retaliated against may
       return to work at CoJ.!n~il, .Men;1ber King's Offices <~;IJ.d have their position and/or
       responsibilities restored: ·    ··     ·  ··     ·   ·· ·

    8. Council Merriber King .shall cmnpJet~appropri~te traiw:Og, to be defermined .by the OGC
       and. atC:outicilMemherKing's     expinse,    nOlatertha.llMarch   1,20~P- . ·, .
              .  .,_'       ;f.
                         .!~-    . . ..  ·;. .• . .              -' ,"!  ~ ,.
                                                                        . .              ..1.   -:-~:·   . •              _ ; ~ 1 ·: .        ~      <       •




   ·· 9. , cotilldl'-MeiTiber'King shiltFpay ;a:-fine:&r··ns:oon: · Wfiile'~rfe:·asoii-'-a.hte-:}Jaynfent' schedtile
            may be arranged at the OGC's discretion; failure by Council Member King to pay
            acc_ordjng to said payment scq~.d~h~ inay n:s.¥ltjn1 .t:h~ qi~gipi!n~ry , pro¢e_e,ding being
                                                                    _
        . . reopeded.; ..~:':_ , · _·_· :.·-···· . ~:~i~··;·. · 1_, 1i, p,·u< _,., · .. :~:;;: __·._ -; ,~·-;~H '.:~:~T-i -··::;.~.~:;·:·:·· :· ·;: ·,;r :.. .. ... . ...
                          .                                   . .   .                .
    10. Failure by Council Member :King to adequately .(;Omply '-Vith any . provision of this
       ' R;~solution, jnClu~ipg fPll'~~bper~tion \vitli· th~ irork: ~d· qirectiv~·~ ,of the· M()l1itor, may
         resul{~~ t~?~,~nifl.~o(H1~(J1~~ik!+na:rxp(o9:~~~~g.,. ·.: '-: . --~ • '·' '. ~:o~.-~~ ~~-                                       .. ...... :.'· .
Dated this 22nddayofOctober, 20},9 ., 1                             •·




                                                                                                 •?flR..
                                                                                                         Council Member Steven Matteo, Chair



                                                                                                                         . ember Margaret S; Chin

                                                                                                   /~#;£;)

                                                                                35
ny-1756292
       Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 45 of 48




                                                 Council Member Karen Koslowitz




                                     36
ny-1756292
      Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 46 of 48




                         APPENDIX A: RESOLUTION




                                     37
ny- 1756292
        Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 47 of 48




NEW YORK CITY COUNCIL
COMMITTEE ON STANDARDS AND ETHICS
----------------------------------------------------------------)(

IN RE THE MATIER OF                                                     RESOLUTION
COUNCIL MEMBER ANDY KfNG

----------------------------------------------------------------)(

       Upon due and full consideration of the Report from the Council's Committee on Standards
and Ethics (the "Committee''), the Council hereby adopts the resolution of the Superseding
Charges brought against Council Member Andy King ("Council Member King") as follows:

                                                RESOLUTION

      Based upon the Committee's Findings of Fact and Conclusions, the Committee
recommends the following Sanctions:
             1. Council Member King shall be suspended, without pay, for a period of 30 days, to
                commence immediately upon passage and adoption of this Resolution.

             2. Council Member King shall be removed from all committee assignments, including
                aoy Committee Chairs, effective imlnediately. Council Member King shall not
                Chair any committee for the duration of his term; and may reapply for membership
                on a comrhittee one year after adoption of this Resolution.

             3. For the: remainder of Council Member King's term in office, Council Member
                King's Offices. shallbe subject to' 'a Monitor designated ·by the Chair of the
                Committee, with approval by the Council's Office of the General Counsel
                ("OGC"), in order to ensure that staff iri Council MembeiH<.ing's Offices ("King
                staff') are appropriately managed in accordance with Co~ncirkQles and Council
                Policy.

             4. In fulfillment of the foregoing responsibility~ which may be amended by the OGC
                at any time, and in conformity with this Resolution, t~e Monitor shall be permitted
                to · engage in the following conduct in . the manner the Monitor deems most
                effective:

                      a) Review and approve of all hiring, firing, and other employment status
                         decisions for members of King staff;

                     b) Have full access to Council Member King and King staff Council email
                        accounts;

                      c) Attend King staff meetings, none ofwhich shall be held at Council Member
                         King's residence, artd .iequire pre-approval of any off-site staff meetings;
                         and
                                                   38

ny-1756292
     Case 1:20-cv-05237-ER Document 16-1 Filed 10/30/20 Page 48 of 48




                           d) Hold regular meetings with King staff, at an interval to be determined by
                              the Monitor, outside the presence of Council Member King.

              5. Council Member King shall not allow Staff to use their personal vehicles for
                 Council purposes without adequate reimbursement for same, which reimbursement
                 process shall be approved by the monitor and OGC. This restriction on use of
                 personal vehicles includes driving Council Member King to/from events and/or
                 appearances.

              6. Council Member King shall ensure that Neva Shillingford-King is prohibited from
                 giving directions to King staff; attending staff meetings, and using Council
                 resources for any personal or non-Council related business. ·

              7. Any current King staff me~ber wh,o Council Member King has retaliated against
                 may return to work at Coiiridi M~mb~r King's Offices and have their position
                  .~d/.gr. I;I<~P.O_nsibil~ti.~ r:~S.tRr~~-

              8. Council Member King shall complete appropriate training, to' bie detehnined by the
                 OGCcrndatqo~n~il:Member '~pg;s e~pense, no·tater than March 1, 2020.
                      (.    . ·' '· ' .                                                         . ' . . ! ; ·: : ' ' ~ .. ..

              9; Council Member: :Kirig shall p~y a fine of $15;000. While a reasonable payment
                    .s£P.~J.~le .IJ1ay•.lb.e,,~@g~.Q~~~~~.f4<;: ;'~GC's : dis9r¢~~m;' far!!iff 1Jy,~ Gounci I Member
             :, ... ~King.Jo::.-pay,..ace.ordif!g~tt.P-4~~.cbp~Y.fl1~nt.:..sch~ul~: Jn.1!Y.· ·tesult :. m~.the~• cii.~~jpJip,!3-ry
                   . pro.ce.<tPihg: hdilg·r~()pene<l:' t<:• i.''·i<:~. , . , .· r ... ;l . ·i ; l: <'•·t.. •i;·:·· •l. · ··
                                          • .. : .. ~ -~.. --: '   . .   .        . j~j :           .'   '   ~ ·... •   .


               10. Failure by Council Member King.to•adequately comply with any provision of this
             ,.... . )~R~Qj u!i9p.;1 ~1.1C:l1Jciingj.Ilhcooper;!1Ji0n ;W.ith th~wo:I:k; 3:h:drdirecti ves·iOfthe Monitor,
                       may.result -i.n,t:eopening•of.the. disciplin:aty prticeeding.



VOTEDTHIS
          --      ~.)2 "n1Y
                    OF'OCTOi3EK.20T9 .
                              ··'
NEW YORK CITY COUNCIL
COMMITIEE OJ:'l STANDARDS, AND ETHICS




CHAIR OF THE COMMITIEE ON STANDARDS AND ETHICS




                                                                             39

ny-1756292
